



EXHIBIT 10.2


(EXHIBIT G
to Indenture)










FORM OF


SECURITY AGREEMENT






Made by






EACH OF THE GRANTORS PARTY HERETO






and






Wilmington Trust, National Association,


as Collateral Agent






February 2, 2018




1

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
ARTICLE I DEFINITIONS
6
 
 
 
Section 1.01
Definitions.
6
 
 
 
ARTICLE II SECURITY INTEREST
12
 
 
 
Section 2.01
Grant of Security Interest
12
Section 2.02
Certain Limited Exclusions
14
 
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES
14
 
 
 
Section 3.01
Ownership of Collateral; Absence of Encumbrances and Restrictions
14
Section 3.02
No Required Consent
15
Section 3.03
Security Interest
15
Section 3.04
No Filings By Third Parties
15
Section 3.05
Name; No Name Changes
15
Section 3.06
Location of the Grantors and Collateral; Intellectual Property
15
Section 3.07
Intellectual Property
16
Section 3.08
Accounts, Instruments, Equity Interests, Claims and Letter of Credit Rights
17
Section 3.09
Collateral
17
Section 3.10
Taxpayer and Organizational Identification Number
17
Section 3.11
Pledged Equity Interests
17
Section 3.12
Actions, Filings, Etc.
18
Section 3.13
Accuracy of Information
18
 
 
 
ARTICLE IV COVENANTS AND AGREEMENTS
18
 
 
 
Section 4.01
Change in Location of Grantor
18
Section 4.02
Change in Grantor’s Name or Corporate Structure
18
Section 4.03
Collateral in Possession of Third Parties
18
Section 4.04
Delivery of Collateral
19
Section 4.05
Maintenance of Security Interest
19
Section 4.06
Records and Inspection Rights
19
Section 4.07
Reimbursement of Expenses
20
Section 4.08
Further Assurances
20
Section 4.09
Maintenance of Collateral
21
Section 4.10
Use, Possession and Control of Collateral
21
Section 4.11
Collateral Attached to Other Property
21
Section 4.12
Intellectual Property
22
Section 4.13
Deposit Accounts, Securities Accounts and Commodity Accounts
23
Section 4.14
Pledged Equity Interests, Investment Related Property
24
Section 4.15
Accounts Receivable
25
Section 4.16
Limitations on Disposition
25



2

--------------------------------------------------------------------------------





Section 4.17
Notices
26
Section 4.18
Further Covenants
26
 
 
 
ARTICLE V RIGHTS, DUTIES AND POWERS OF COLLATERAL AGENT
26
 
 
 
Section 5.01
Discharge Encumbrances
26
Section 5.02
Licenses and Rights to Use Collateral
26
Section 5.03
Cumulative and Other Rights
26
Section 5.04
Disclaimer of Certain Duties
27
Section 5.05
Modification of Secured Obligations; Other Security
27
Section 5.06
Investment Related Property
27
 
 
 
ARTICLE VI EVENTS OF DEFAULT
28
 
 
 
Section 6.01
Events of Default
28
Section 6.02
Remedies
28
Section 6.03
Attorney-in-Fact
31
Section 6.04
Account Debtors
32
Section 6.05
Liability for Deficiency
32
Section 6.06
Reasonable Notice
32
Section 6.07
Non-judicial Enforcement
32
Section 6.08
Gaming Licenses
32
 
 
 
ARTICLE VII MISCELLANEOUS PROVISIONS
33
 
 
 
Section 7.01
Notices
33
Section 7.02
Amendments and Waivers
33
Section 7.03
Absolute and Unconditional Secured Obligations; Waivers
33
Section 7.04
Possession of Collateral
36
Section 7.05
Redelivery of Collateral
36
Section 7.06
Governing Law; Jurisdiction; Venue; Waiver of Jury Trial
36
Section 7.07
Gaming Laws and Regulations
37
Section 7.08
Conflicts
38
Section 7.09
Continuing Security Agreement
38
Section 7.10
Termination
38
Section 7.11
Counterparts; Effectiveness
39
Section 7.12
Additional Grantors
39
Section 7.13
Acknowledgments and Agreements by Grantors and each issuer of Pledged Equity
Interests
39
Section 7.14
No Release
40
Section 7.15
Indenture
40
 
 
 
EXHIBITS
 
 
A
General Information
 
B
Intellectual Property
 



3

--------------------------------------------------------------------------------





C
Material Contracts
 
D
Financing Statements
 
E
Accounts, Pledged Equity Interests, Instruments, Commercial Tort Claims &
Letters of Credit
 
F
Form of Security Agreement Supplement
 





4

--------------------------------------------------------------------------------






SECURITY AGREEMENT


This SECURITY AGREEMENT (this "Agreement") is made as of February 2, 2018, by
FULL HOUSE RESORTS, INC., a Delaware corporation (the "Company"), FULL HOUSE
SUBSIDIARY, INC., a Nevada corporation ("Full House Sub"), FULL HOUSE SUBSIDIARY
II, INC., a Nevada corporation ("Full House Sub II"), STOCKMAN’S CASINO, a
Nevada corporation ("Stockman’s"), GAMING ENTERTAINMENT (INDIANA) LLC, a Nevada
limited liability company ("Gaming Indiana"), GAMING ENTERTAINMENT (NEVADA) LLC,
a Nevada limited liability company ("Gaming Nevada"), SILVER SLIPPER CASINO
VENTURE LLC, a Delaware limited liability company ("Silver Slipper"), GAMING
ENTERTAINMENT (KENTUCKY) LLC, a Kentucky limited liability company ("Gaming
Kentucky"), RICHARD & LOUISE JOHNSON, LLC, a Kentucky limited liability company
("Johnson"), FHR-COLORADO LLC, a Nevada limited liability company ("FHR") and
any other Subsidiary of the Company party hereto from time to time as an
Additional Grantor (as herein defined) (collectively with the Company, Full
House Sub, Full House Sub II, Stockman’s, Gaming Indiana, Gaming Nevada, Silver
Slipper, Gaming Kentucky, Johnson and FHR, the "Grantors"), in favor of
Wilmington Trust, National Association, as collateral agent (together with its
successors and assigns in such capacity, the "Collateral Agent"), for the
benefit of the Secured Parties.


W I T N E S S E T H:


A.    The Company has entered into that certain Indenture, dated as of the date
hereof (as it may be amended, restated, supplemented or otherwise modified from
time to time, the "Indenture"), by and among the Company, the Guarantors (as
named therein), and Wilmington Trust, National Association, as Trustee and
Collateral Agent;


B.    The Company has entered into and issued $100,000,000 in aggregate
principal amount of Senior Secured Notes due 2024 (the "Notes") pursuant to that
certain Notes Purchase Agreement, dated as of the date hereof (as it may be
amended, restated, supplemented or otherwise modified from time to time, the
"Notes Purchase Agreement"), by and among the Company, the Guarantors (as named
therein), and the Purchasers (as defined therein);


C.     In consideration of the purchase of the Notes and other accommodations of
the Trustee and Collateral Agent as set forth in the Bond Documents, each
Grantor has agreed to secure such Grantor’s obligations under such agreements as
set forth herein; and    


D.     It is a condition precedent to the issuance of the Notes and other
financial accommodations under the Indenture and the Notes Purchase Agreement
that each Grantor has agreed to secure such Grantor’s obligations under the Bond
Documents as set forth herein.


NOW THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, each Grantor and
the Collateral Agent hereby agree as follows:




Exhibit G-5

--------------------------------------------------------------------------------







ARTICLE I


DEFINITIONS


1.01    Definitions. When used herein, (a) the terms Account, Certificated
Security, Chattel Paper, Commercial Tort Claims, Commodity Account, Document,
Equipment, Financial Asset, Fixture, Goods, Instrument, Inventory, Investment
Property, Letter of Credit, Letter of Credit Rights, Record, Securities Account,
Security, Security Entitlement, Supporting Obligations and Uncertificated
Security have the respective meanings assigned thereto in the Uniform Commercial
Code (as defined below) and if defined in more than one article of the Uniform
Commercial Code shall have the meaning set forth in Article 9 thereof;
(b) capitalized terms which are not otherwise defined have the respective
meanings assigned thereto in the Indenture; and (c) the following terms have the
following meanings (such definitions to be applicable to both the singular and
plural forms of such terms):


"Account Debtor" means the party who is obligated on or under any Account
Receivable, Chattel Paper, Contract Right or General Intangible.


"Account Receivable" means any Account, including without limitation any right
of a Grantor to payment for goods sold or leased or for services rendered,
whether or not earned by performance, any Chattel Paper and any Instrument.


"Additional Grantor" shall have the meaning assigned in Section 7.12.


"Agreement" shall have the meaning assigned in the preamble hereto.


"Collateral" shall have the meaning assigned in Section 2.01.


"Collateral Account" shall mean any account established by the Collateral Agent.


"Collateral Agent" shall have the meaning assigned in the preamble hereto.


"Company" shall have the meaning assigned in the preamble hereto.


"Computer Hardware and Software" means all of such Grantor’s rights (including
rights as licensee and lessee) with respect to (i) computer and other electronic
data processing hardware, including all integrated computer systems, central
processing units, memory units, display terminals, printers, computer elements,
card readers, tape drives, hard and soft disk drives, cables, electrical supply
hardware, generators, power equalizers, accessories, peripheral devices and
other related computer hardware; (ii) all software programs designed for use on
the computers and electronic data processing hardware described in clause (i)
above, including all operating system software, utilities and application
programs in whatsoever form (source code and object code in magnetic tape, disk
or hard copy format or any other listings whatsoever); (iii) any firmware
associated with any of the foregoing; and (iv) any documentation for hardware,
software and firmware described in clauses (i), (ii) and (iii) above, including
flow charts, logic diagrams, manuals, specifications, training materials, charts
and pseudo codes.


Exhibit G-6

--------------------------------------------------------------------------------







"Contract Rights" means all rights of such Grantor (including, without
limitation, all rights to payment) under each Contract.


"Contract(s)" means all contracts or other agreements between such Grantor and
one or more additional parties, including, without limitation, all of the
material contracts described on Exhibit C attached hereto.


"Copyright Licenses" means all licenses, contracts or other agreements, whether
written or oral, naming such Grantor as licensee or licensor and providing for
the grant of any right to use or sell any works covered by any Copyright
(including, without limitation, all Copyright Licenses set forth in Exhibit B
hereto).


"Copyrights" means all domestic and foreign copyrights, whether registered or
unregistered, including, without limitation, all copyright rights throughout the
universe (whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression, acquired or used by such Grantor (including,
without limitation, all copyrights in software, mask works, Internet web sites
and the contents thereof and the copyrights described in Exhibit B hereto), all
applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Copyright Office or in any similar office or agency of the United States or any
other country or any political subdivision thereof), all rights of publicity and
privacy, all rights therein provided by international treaties and conventions,
all moral and common-law rights thereto, and all other rights associated
therewith.


"Deposit Account" means all "deposit accounts" as defined in Article 9 of the
Uniform Commercial Code and all other accounts maintained with any financial
institution (other than Securities Accounts or Commodity Accounts), and shall
include, without limitation, all of the accounts listed on Exhibit E hereto
under the heading "Deposit Accounts" together, in each case, with all funds held
therein and all certificates or instruments representing any of the foregoing.


"Discharge of Secured Obligations" means and shall have occurred upon the
earliest to occur of the date on which (i) all Secured Obligations shall have
been indefeasibly paid in full in cash and all other obligations under the Bond
Documents shall have been performed (other than contingent indemnification
obligations), (ii) the Company exercises its Legal Defeasance option or Covenant
Defeasance option described in Article 8 of the Indenture, and (iii) the
satisfaction and discharge of the Indenture occurs in accordance with Article 12
thereof.


"Excluded Collateral" means (a) any license, permit, or authorization issued by
any of the Gaming Authorities or any other Governmental Authority or any other
Collateral, but solely to the extent a security interest in such license,
permit, authorization, or other Collateral is prohibited under Gaming Laws or
other applicable Law, or under the terms of any such license, permit, or
authorization, or which would require a finding of suitability or other similar
approval or procedure by any of the Gaming Authorities or any other Governmental
Authority prior to being pledged, hypothecated, or given as collateral security
(in each case, to the extent such finding or approval has not been obtained)
(whether the Excluded Collateral is held by the Company, or any Grantor, or any
trustee or conservator appointed by state or local officials or any other person
or entity, whether it be governmental, judicially appointed or private),
provided




Exhibit G-7

--------------------------------------------------------------------------------





that the Proceeds of any such license, permit or authorization shall constitute
Collateral except to the extent prohibited under Gaming Laws or other applicable
Law, rule or regulation or the terms of any such license, permit or
authorization, (b) any other lease, license, contract or agreement that (1) is,
pursuant to mandatory provisions of Gaming Laws or other applicable Law,
prohibited from being pledged as security (unless such Gaming Laws or other
applicable Law would be rendered ineffective with respect to the creation of the
security interest hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of
the Uniform Commercial Code (or any successor provision or provisions)); (2)
would require consent of any Governmental Authority or any party to such lease,
license, contract or agreement other than the Company or any Grantor; provided,
that, upon the request of the Collateral Agent (acting at the direction of the
Required Noteholders or Trustee) each Grantor will in good faith use reasonable
efforts to obtain consent for the creation of a security interest in favor of
the Collateral Agent in such Grantor’s rights under such lease, license,
contract or agreement; or (3) would be violated or invalidated by the granting
of a Lien therein, or the granting of a Lien in which would create a right of
termination in favor of any party thereto other than the Company or any Grantor,
provided that, with respect to the exclusions in each of subclauses (1) through
(3) of this clause, upon the termination of such prohibitions for any reason
whatsoever or in the event such prohibitions are or become unenforceable under
Gaming Laws or other applicable Law, such foregoing property shall automatically
become Collateral hereunder; and provided further that the exclusions in each of
subclauses (1) through (3) of this clause shall not include any Proceeds of any
such excluded Collateral; (c) any "intent-to-use" application for registration
of a Trademark filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. ß
1051, prior to the filing of a "Statement of Use" pursuant to Section 1(d) of
the Lanham Act or an "Amendment to Allege Use" pursuant to Section 1(c) of the
Lanham Act with respect thereto, solely to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of any registration that issues from
such intent-to-use application under applicable federal law; or (d) any motor
vehicles, rolling stock, Vessels and other assets subject to a certificate of
title, in each case having a value less than $250,000.


"Gaming Facilities" means Bronco Billy’s Casino, Grand Lodge Casino, Rising Star
Casino Resort, Silver Slipper Casino, Stockman’s Casino and the Rising Star
Vessel.


"Gaming Stock" means equity securities the ownership of which subjects the party
holding such securities to the jurisdiction of the applicable Gaming Authorities
as a licensee, qualifier, key person, affiliate of a licensee, registered
company or any other form of registration or regulation under applicable Gaming
Laws (or prior to such time in furtherance of the person or entity’s application
to become a licensee, qualifier, key person, affiliate of a licensee or
registered company under applicable Gaming Laws).


"General Intangibles" means all of such Grantor’s "general intangibles" as
defined in the Uniform Commercial Code and, in any event, includes (without
limitation) all of such Grantor’s Intellectual Property, customer lists,
inventions, designs, software programs, mask works, registrations, licenses,
franchises, tax refund claims, guarantee claims, security interests, rights to
indemnification, payment intangibles, all contractual rights and obligations or
indebtedness owing to such Grantor from whatever source arising, all things in
action, rights represented by judgments, claims arising out of tort and other
claims relating to the Collateral (including the right to assert and otherwise
be the proper party of interest to commence and prosecute actions),




Exhibit G-8

--------------------------------------------------------------------------------





and all rights in respect of any pension plan or similar arrangement maintained
for employees of such Grantor.


"Grantors" shall have the meaning assigned in the preamble hereto.


"Guaranteeing Grantor" shall have the meaning assigned in Section 7.03.


"Indenture" shall have the meaning assigned in the recitals hereto.


"Intellectual Property" means all past, present and future: (i) trade secrets
and other proprietary information; (ii) Trademarks, service marks, business
names, designs, logos, indicia and other source and/or business identifiers, and
the goodwill of the business relating thereto and all registrations or
applications for registrations which have heretofore been or may hereafter be
issued thereon throughout the world; (iii) Copyrights (including copyrights for
computer programs) and copyright registrations or applications for registrations
which have heretofore been or may hereafter be issued throughout the world and
all tangible property embodying the copyrights; (iv) unpatented inventions
(whether or not patentable); patent applications and Patents; industrial
designs, industrial design applications and registered industrial designs (v);
Licenses; license agreements related to any of the foregoing and income
therefrom; books, records, writings, computer tapes or disks, flow diagrams,
specification sheets, source codes, object codes and other physical
manifestations, embodiments or incorporations of any of the foregoing; (vi) the
right to sue for all past, present and future infringements, dilutions or other
violations of any of the foregoing; (vii) income, fees, royalties, damages,
claims and payments for past, present and future infringements, dilutions or
other violations of any of the foregoing; and (viii) all common law and other
rights throughout the world in and to all of the foregoing.


"Investment Accounts" shall mean the Collateral Account, Securities Accounts,
Commodity Accounts and Deposit Accounts.


"Investment Related Property" shall mean: (i) all "investment property" (as such
term is defined in Article 9 of the Uniform Commercial Code) and (ii) all of the
following (regardless of whether classified as investment property under the
Uniform Commercial Code): all Pledged Equity Interests, Pledged Debt, all
Investment Accounts and certificates of deposit.


"Licenses" means, collectively, the Copyright Licenses, the Trademark Licenses
and the Patent Licenses.


"Notes Documents" means, collectively, (i) the Bond Documents and (ii) the Notes
Purchase Agreement.


"Obligor" means any Person liable (whether directly or indirectly, primarily or
secondarily) for the payment or performance of any of the Secured Obligations
whether as maker, co-maker, endorser, guarantor, accommodation party, general
partner or otherwise.


"Other Obligor" means, with respect to any Grantor, each Obligor other than such
Grantor.


Exhibit G-9

--------------------------------------------------------------------------------







"Patent Licenses" means all licenses, contracts or other agreements, whether
written or oral, naming such Grantor as licensee or licensor and providing for
the grant of any right to manufacture, use or sell any invention covered by any
Patent (including, without limitation, all Patent Licenses set forth in Exhibit
B hereto).


"Patents" means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae and other general intangibles of like nature, now existing or hereafter
acquired (including, without limitation, all domestic and foreign letters
patent, design patents, utility patents, industrial designs, inventions, trade
secrets, ideas, concepts, methods, techniques, processes, proprietary
information, technology, know-how and formulae described in Exhibit B hereto),
all applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Patent and Trademark Office, or in any similar office or agency of the United
States or any other country or any political subdivision thereof), all reissues,
reexaminations, divisions, continuations, continuations in part and extensions
or renewals thereof, and all rights therein provided by international treaties
and conventions.


"Permitted Liens" means the Liens permitted by Section 4.10 of the Indenture.


"Pledged Debt" shall mean all indebtedness for borrowed money owed to such
Grantor, whether or not evidenced by any Instrument, including, without
limitation, all indebtedness described on Exhibit E under the heading "Pledged
Debt" (as such exhibit may be amended or supplemented from time to time), issued
by the obligors named therein, the instruments, if any, evidencing such any of
the foregoing, and all interest, cash, instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the foregoing.


"Pledged Equity Interests" shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and any other participation or interests in any
equity or profits of any business entity including, without limitation, any
trust and all management rights relating to any entity whose equity interests
are included as Pledged Equity Interests.


"Pledged LLC Interests" shall mean all interests in any limited liability
company and each series thereof including, without limitation, all limited
liability company interests listed on Exhibit E under the heading "Pledged LLC
Interests" (as such exhibit may be amended or supplemented from time to time)
and the certificates, if any, representing such limited liability company
interests and any interest of such Grantor on the books and records of such
limited liability company or on the books and records of any securities
intermediary pertaining to such interest and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such limited liability company
interests and all rights as a member of the related limited liability company
including all of such Grantor’s aggregate rights in any limited liability
company and each series thereof howsoever characterized or arising, including,
without limitation, (i) the right to a share of the profits and losses of the
limited liability company, (ii) the right to receive distributions from the
limited liability company, and (iii) the right to vote and participate in the
management of the limited liability company.


Exhibit G-10

--------------------------------------------------------------------------------







"Pledged Partnership Interests" shall mean all interests in any general
partnership, limited partnership, limited liability partnership or other
partnership including, without limitation, all partnership interests listed on
Exhibit E under the heading "Pledged Partnership Interests" (as such exhibit may
be amended or supplemented from time to time) and the certificates, if any,
representing such partnership interests and any interest of such Grantor on the
books and records of such partnership or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests and all rights as a partner of the related partnership, including,
without limitation, (i) the right to a share of the profits and losses of the
partnership, (ii) the right to receive distributions from the partnership, and
(iii) the right to vote and participate in the management of the partnership.


"Pledged Stock" shall mean all shares of capital stock owned by such Grantor,
including, without limitation, all shares of capital stock described on Exhibit
E under the heading "Pledged Stock" (as such exhibit may be amended or
supplemented from time to time), and the certificates, if any, representing such
shares and any interest of such Grantor in the entries on the books of the
issuer of such shares or on the books of any securities intermediary pertaining
to such shares, and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such shares.


"Proceeds" shall mean: (i) all "proceeds" as defined in Article 9 of the Uniform
Commercial Code; and (ii) shall include all dividends, payments or distributions
made with respect to any Investment Related Property and whatever is receivable
or received when Collateral or proceeds are sold, exchanged, collected or
otherwise disposed of, whether such disposition is voluntary or involuntary (in
each case, regardless of whether characterized as proceeds under the Uniform
Commercial Code).


"Sale Proceeds" means (i) the proceeds from the sale of the Company or one or
more of the other Grantors, as a going concern or from the sale of any of the
Gaming Facilities as a going concern, (ii) the proceeds from another sale or
disposition of any assets of the Grantors that includes any gaming license,
permit or approval or benefits from any gaming license, permit or approval or
where the assets sold have the benefit of any gaming license, permit or approval
or (iii) any other economic value (whether in the form of cash or otherwise)
received or distributed that is associated with the gaming licenses, permits or
approvals.


"Secured Obligations" means (i) the Obligations, (ii) each guarantee of the
Obligations and (iii) whether or not constituting Obligations, the unpaid
principal of and interest on (including, without limitation, interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding relating to the Company or any
other Grantor, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) and all other obligations and liabilities of the
Company or any other Grantor to any Secured Party which may arise under or in
connection with any Notes Document.


"Securities Act" means the Securities Act of 1933, as amended.


Exhibit G-11

--------------------------------------------------------------------------------







"Security Agreement Supplement" shall have the meaning assigned in Section 7.12.


"Trademark Licenses" means all licenses, contracts or other agreements, whether
written or oral, naming such Grantor as licensor or licensee and providing for
the grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements and the right to prepare for sale or lease and sell or lease any and
all inventory now or hereafter owned by such Grantor and now or hereafter
covered by such licenses (including, without limitation, all Trademark Licenses
described in Exhibit B hereto).


"Trademarks" means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names, d/b/a’s,
Internet domain names, trade styles, designs, logos and other source or business
identifiers and all general intangibles of like nature, now or hereafter owned,
adopted, acquired or used by such Grantor (including, without limitation, all
domestic and foreign trademarks, service marks, collective marks, certification
marks, trade names, business names, d/b/as, Internet domain names, trade styles,
designs, logos and other source or business identifiers described in Exhibit B
hereto), all applications, registrations and recordings thereof (including,
without limitation, applications, registrations and recordings in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any state thereof or any other country or any political
subdivision thereof), all reissues, extensions or renewals thereof, together
with all goodwill of the business symbolized by such marks and all customer
lists, formulae and other Records of such Grantor relating to the distribution
of products and services in connection with which any of such marks are used,
rights therein provided by international treaties and conventions, and all other
rights associated therewith.


"Vessel" means any vessel owned by such Grantor, whether now owned or acquired
or to be delivered to such Grantor in the future, whether or not such Vessel is
a vessel within the meaning of 46 U.S.C. (S) 31322(a), and all rights of such
Grantor therein, including all equipment, parts and accessories, including, but
not limited to, all of its boilers, engines, generators, air compressors,
machinery, masts, spars, sails, riggings, boats, anchors, cables, chains,
tackle, tools, pumps and pumping equipment, motors, apparel, furniture, computer
equipment, electronic equipment used in connection with the operation of the
Vessel and belonging to the Vessel, all machinery, equipment, engines,
appliances and fixtures for generating or distributing air, water, heat,
electricity, light, fuel or refrigeration, or for ventilating or sanitary
purposes, fittings and equipment, supplies, spare parts, fuel, and all other
appurtenances thereunto appertaining or belonging, whether now owned or
hereafter acquired, whether or not on board said Vessel, and all extensions,
additions, accessions, improvements, renewals, substitutions, and replacements
hereafter made in or to said Vessel or any part thereof, or in or to any said
appurtenances.


ARTICLE II


SECURITY INTEREST
2.01    Grant of Security Interest. As security for the prompt and complete
payment and performance of the Secured Obligations, each Grantor hereby grants
to the Collateral Agent, for




Exhibit G-12

--------------------------------------------------------------------------------





the benefit of the Secured Parties, a security interest in and continuing lien
on all of such Grantor’s right, title and interest in, to and under all personal
property of such Grantor including, but not limited to, the following, in each
case whether now or hereafter existing or in which any Grantor now has or
hereafter acquires an interest and wherever the same may be located
(collectively, but exclusive of any Excluded Collateral, the "Collateral"):


(i)Accounts Receivable;


(ii)Certificated Securities;


(iii)Chattel Paper;


(iv)Computer Hardware and Software and all rights with respect thereto,
including, without limitation, any and all licenses, options, warranties,
service contracts, program services, test rights, maintenance rights, support
rights, improvement rights, renewal rights and indemnifications, and any
substitutions, replacements, additions or model conversions of any of the
foregoing;


(v)all Contracts, together with all Contract Rights arising thereunder;


(vi)Documents;


(vii)General Intangibles;


(viii)Goods (including all of its Equipment, Fixtures and Inventory) and all
accessions, additions, attachments, improvements, substitutions and replacements
thereto and therefor;


(ix)Instruments;


(x)Intellectual Property, including, without limitation, all Copyrights, Patents
and Trademarks, and all Licenses;


(xi)Investment Related Property (including, without limitation, Deposit
Accounts);


(xii)Letters of Credit and Letter of Credit Rights;


(xiii)money (of every jurisdiction whatsoever);


(xiv)Commercial Tort Claims and the proceeds of any litigation, arbitration or
similar proceeding;


(xv)Uncertificated Securities;


(xvi)Vessels;


(xvii)Supporting Obligations;


Exhibit G-13

--------------------------------------------------------------------------------







(xviii)Proceeds;


(xix)Sale Proceeds; and


(xx)to the extent not included in the foregoing, all other personal property of
any kind or description, wherever located and whenever acquired;


together with all books, records, writings, data bases, information and other
property relating to, used or useful in connection with, or evidencing,
embodying, incorporating or referring to any of the foregoing, and all proceeds,
products, offspring, rents, issues, profits and returns of and from any of the
foregoing.


It is expressly contemplated that additional property may from time to time be
pledged, assigned or granted to the Collateral Agent as additional security for
the Secured Obligations, and the term "Collateral" as used herein shall be
deemed for all purposes hereof to include all such additional property, together
with all other property of the types described above related thereto, excepting,
in each case, all property that is Excluded Collateral; provided that all
Proceeds of the Excluded Collateral shall constitute Collateral hereunder and
shall be included within the property and assets over which a security interest
is granted under this Section 2.01 except to the extent specifically provided in
the definition of Excluded Collateral. Each Grantor agrees that the Collateral
Agent is acting as collateral agent for the Secured Parties.


2.02    Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, but subject to the last sentence of this Section 2.02, in no event
shall the security interest granted under Section 2.01 attach to any Excluded
Collateral (whether the Excluded Collateral is held by the Company, or any
Grantor, or any trustee or conservator appointed by state or local officials, or
any other person or entity, whether it be governmental, judicially appointed or
private). Notwithstanding the foregoing, all Proceeds of the Excluded
Collateral shall constitute Collateral hereunder and shall be included within
the property and assets over which a security interest is granted under
Section 2.01 except to the extent specifically provided in the definition of
Excluded Collateral.


ARTICLE III


REPRESENTATIONS AND WARRANTIES


In order to induce the Collateral Agent, acting on behalf of the Secured
Parties, to accept this Agreement, each Grantor represents and warrants to the
Collateral Agent (which representations and warranties will survive the creation
and payment of the Secured Obligations) that:


3.01    Ownership of Collateral; Absence of Encumbrances and Restrictions. Such
Grantor is, and in the case of property acquired after the date hereof, will be,
the sole legal and beneficial owner of the Collateral purported to be owned by
it holding good and indefeasible title to the same, free and clear of all Liens
except for Permitted Liens and such other defects in title as could not, in
respect of such other defects, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, and such Grantor has full right,
power and authority to assign and grant a security interest in such Collateral
to the Collateral Agent.


Exhibit G-14

--------------------------------------------------------------------------------







3.02    No Required Consent. Except for such authorizations, consents or
approvals previously obtained and in effect, no material authorization, consent,
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body is required for (i) the due execution, delivery and
performance by such Grantor of this Agreement, (ii) the grant by such Grantor of
the security interest granted by this Agreement, (iii) the perfection of such
security interest (other than the filing of financing statements and the other
documents required to perfect or maintain the perfection of the Liens granted
hereby) or (iv) the exercise by the Collateral Agent of its rights and remedies
under this Agreement, except as may be required by Gaming Laws or by federal or
state securities laws or antitrust laws (in connection with the disposition of
the Collateral).


3.03    Security Interest. The grant of the security interest in and Lien on the
Collateral pursuant to this Agreement creates a valid and continuing security
interest in and Lien on the Collateral, enforceable against each Grantor, and,
upon the filing of financing statements attached hereto as Exhibit D in the
filing office for the locations of the Collateral and the Grantors that are on
Exhibit A hereof, the security interests granted hereby which can be perfected
by the filing of financing statements will be perfected, prior to all other
Liens except Permitted Liens, enforceable against third parties and securing
payment of the Secured Obligations. Subject to Gaming Laws, each Grantor has
delivered to the Collateral Agent, together with all necessary stock powers,
endorsements, assignments and other necessary instruments of transfer, the
originals of all stock certificates, instruments, notes, other certificated
securities, other Collateral and all certificates, instruments and other
writings evidencing the same, in each case relating to Equity Interests and
Instruments required to be pledged hereunder.


3.04    No Filings By Third Parties. Other than any financing statement, ship
mortgage or other public notice or recording naming the Collateral Agent as
secured party therein or financing statements with respect to Permitted Liens,
no financing statement or other public notice or recording covering the
Collateral is on file in any public office and such Grantor has not signed and
will not sign, any document or agreement authorizing the filing of any such
financing statement or other public notice or recording so long as any of the
Secured Obligations are outstanding.


3.05    Name; No Name Changes. On the date hereof, the name of such Grantor set
forth on Exhibit A hereto is the true and correct full legal name of such
Grantor, and, except as described on Exhibit A hereto, such Grantor has not,
during the preceding five (5) years, entered into any contract, agreement,
security instrument or other document using a name other than, or been known by
or otherwise used any name other than, the name used by such Grantor herein.


3.06    Location of the Grantors and Collateral; Intellectual Property. On the
date hereof, such Grantor’s chief executive office, principal place of business
and the locations of such Grantor’s records concerning the Collateral are set
forth on Exhibit A hereto. Any Collateral not at such location(s) nevertheless
remains subject to the Collateral Agent’s security interest. Exhibit B hereto
contains a true, correct and complete listing of all of Intellectual Property
owned by or licensed to such Grantor which has been registered or for which
applications for registration are pending. On the date hereof, such Grantor has
delivered to the Collateral Agent complete and correct copies of each material
License of such Grantor described in Exhibit B




Exhibit G-15

--------------------------------------------------------------------------------





hereto, including all schedules and exhibits thereto, which represents all of
the Licenses of such Grantor existing on the date of this Agreement.


3.07    Intellectual Property


(a)Each Grantor is the exclusive owner of all right, title and interest in and
to the Intellectual Property, and is entitled to use all Intellectual Property
subject only to the terms of the Licenses and Permitted Liens.


(b)The Intellectual Property is valid, subsisting and enforceable except as
would not reasonably be expected to result in a Material Adverse Effect.


(c)The conduct of the businesses of each Grantor as currently conducted or as
contemplated to be conducted and the use of the Intellectual Property in
connection therewith do not infringe, misappropriate, dilute, misuse or
otherwise violate the Intellectual Property rights of any third party in any
material respect. No claim, action, suit, investigation, litigation or
administrative proceeding has been asserted or is pending or, to the Company’s
knowledge, threatened against any Grantor regarding infringement,
misappropriation, dilution, misuse or other violation, ownership, validity,
registerability or enforceability of the Intellectual Property. No Person is
engaging in any activity that infringes, misappropriates, dilutes, misuses or
otherwise violates the Intellectual Property or the Grantor’s rights in or use
thereof in any material respect.


(d)Each Grantor has taken all commercially reasonable measures necessary to
protect the confidentiality of all material trade secrets owned by or licensed
to such Grantor.


(e)With respect to each material License: (A) such License is valid and binding
and in full force and effect and represents the entire agreement between the
respective parties thereto with respect to the subject matter thereof; (B) such
License will not cease to be valid and binding and in full force and effect on
terms identical to those currently in effect as a result of the rights and
interest granted herein, nor will the grant of such rights and interest
constitute a breach or default under such License or otherwise give any party
thereto a right to terminate such License; (C) such Grantor has not received any
notice of termination or cancellation under such License; (D) such Grantor has
not received any notice of a breach or default under such License, which breach
or default has not been cured; (E) such Grantor has not granted to any other
third party any rights, adverse or otherwise, under such License, except in the
ordinary course of business; and (F) neither such Grantor nor any other party to
such License is in breach or default thereof in any material respect, and no
event has occurred that, with notice or lapse of time or both, would constitute
such a breach or default or permit termination, modification or acceleration
under such License.


(f)Each Grantor has made or performed all filings, recordings and other acts and
has paid all required fees and taxes (i) to maintain and protect its interest in
each and every item of its Intellectual Property that is registered, issued or
applied for as of the date hereof in full force and effect, and (ii) to
otherwise protect and maintain its interest in each and every item of its other
Intellectual Property in full force and effect to the extent and in such
jurisdictions as are deemed advantageous by such Grantor in its reasonable
business judgment.


Exhibit G-16

--------------------------------------------------------------------------------







3.08    Accounts, Instruments, Equity Interests, Claims and Letter of Credit
Rights. Exhibit E hereto sets forth, as of the date hereof, under the
appropriate headings all of such Grantor’s: (a) Deposit Accounts, (b) Securities
Accounts, (c) Pledged Equity Interests, (d) Instruments, (e) Commercial Tort
Claims and (f) Letter of Credit Rights, in each case having value, independently
or in the aggregate in excess of $25,000, for letters of credit.


3.09    Collateral. No report, certificate or other written information
furnished by or on behalf of such Grantor in connection with the transactions
contemplated hereby or delivered hereunder or under any other Notes Document to
the Collateral Agent describing or with respect to the Collateral, when taken as
a whole, contains any untrue statement of a material fact; provided that, with
respect to projected financial information, the Company represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.


3.10    Taxpayer and Organizational Identification Number. The federal taxpayer
identification number, and state of formation or incorporation and
organizational identification number, if any, of each Grantor are set forth on
Exhibit A hereto.


3.11    Pledged Equity Interests.


(a)    Such Grantor is the record and beneficial owner of the Pledged Equity
Interests free of all Liens, rights or claims of other Persons (except for the
Liens in favor of the Collateral Agent under the Notes Documents) and there are
no outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any Pledged
Equity Interests; and


(b)    Subject to Section 7.07 hereof, no material approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (i) the grant by such Grantor of the Liens granted by it
pursuant to the Collateral Documents, (ii) the perfection or maintenance of the
Liens created under the Collateral Documents (including the first priority
nature thereof) or (iii) the exercise by the Collateral Agent of its rights
under the Collateral Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents, except for the authorizations, approvals,
actions, notices and filings, all of which have been duly obtained, taken, given
or made and are in full force and effect, except for receipt by the Grantors of:
(x) the approval of the Nevada Gaming Commission to the pledge of the Equity
Interests in Stockman’s Casino and Gaming Entertainment (Nevada) LLC pursuant to
the Collateral Documents; provided that, the Company has made application to the
Nevada Gaming Commission for approval of the same and will provide all other
information requested by the appropriate authorities in a timely manner; and (y)
ratification by the Indiana Gaming Commission of that certain interim approval
and waiver issued to Company on January 29, 2018 by the Indiana Gaming
Commission’s executive director. Without in any way limiting the Company’s
obligations under Section 4.20 of the Indenture, (A) each of the parties hereto
acknowledge that the pledge of Equity Interests in Stockman’s Casino and Gaming
Entertainment (Nevada) LLC are not effective unless and until approved by the
Nevada Gaming Commission and (B) each of the parties hereto acknowledge that any
certificates evidencing




Exhibit G-17

--------------------------------------------------------------------------------





ownership of Stockman’s Casino and Gaming Entertainment (Nevada) LLC must be
kept in the State of Nevada once approval of the pledge of Equity Interests has
been obtained from the Nevada Gaming Commission.


3.12    Actions, Filings, Etc. All actions, filings, notices, registrations and
recordings within the United States and all material consents, in each case as
are necessary for the exercise by the Collateral Agent of the voting or other
rights provided for in this Agreement or the exercise of remedies, in accordance
with the terms of the Notes Documents, in respect of the Collateral have been
taken, made or obtained.


3.13    Accuracy of Information. All information supplied by any Grantor with
respect to any of the Collateral (in each case taken as a whole with respect to
any particular Collateral) is accurate and complete in all material respects.


ARTICLE IV


COVENANTS AND AGREEMENTS


Each Grantor will at all times comply with the covenants and agreements
contained in this Article IV, from the date hereof and for so long as any part
of the Secured Obligations are outstanding:


4.01    Change in Location of Grantor. Such Grantor will not change the location
of such Grantor’s chief executive office or principal place of business unless
such Grantor gives the Collateral Agent prompt written notice thereof and shall
have delivered to the Collateral Agent such new recorded financing statements or
other documentation as may be reasonably necessary (or as may be requested by
the Collateral Agent) to ensure the continued perfection and priority of its
security interest in the Collateral.


4.02    Change in Grantor’s Name or Corporate Structure. Without limiting any
prohibition or restrictions set forth in the Indenture or other Notes Documents,
such Grantor will not change its name, identity, state of organization,
organizational identification number, tax identification number or corporate
structure (including, without limitation, any merger, consolidation or sale of
substantially all of its assets) unless such Grantor shall have given the
Collateral Agent at least ten (10) days prior written notice thereof and shall
have delivered to the Collateral Agent such new recorded financing statements or
other documentation as may be reasonably necessary (or as may be requested by
the Collateral Agent) to ensure the continued perfection and priority of its
security interest in the Collateral.


4.03    Collateral in Possession of Third Parties. If any Collateral with an
aggregate fair market value in excess of $1,000,000 is at any time in the
possession or control of any warehouseman, bailee, agent or independent
contractor, such Grantor shall notify such Person of the Collateral Agent’s
security interest in such Collateral. Upon the Collateral Agent’s request, such
Grantor shall instruct any such Person to hold all such Collateral for the
Collateral Agent’s account subject to such Grantor’s instructions, or, if an
Event of Default shall have occurred and be continuing, subject to the
Collateral Agent’s instructions.


Exhibit G-18

--------------------------------------------------------------------------------







4.04    Delivery of Collateral. Such Grantor will deliver (a) each letter of
credit having a face amount in excess of $25,000 individually, if any, included
in the Collateral to the Collateral Agent, in each case forthwith upon receipt
by or for the account of such Grantor and shall cause the issuer of such letter
of credit to consent to the assignment of proceeds of such letter of credit to
the Collateral Agent and (b) all certificates or Instruments representing or
evidencing any Collateral (or, in respect of Promissory Notes and Chattel Paper,
all Promissory Notes and Chattel Paper having a face amount in excess of
$250,000 individually), whether now existing or hereafter acquired, in suitable
form for transfer by delivery or, as applicable, accompanied by such Grantor’s
endorsement, where necessary, or duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to the
Required Noteholders and in form acceptable to the Collateral Agent and subject
to Gaming Laws. After the occurrence and during the continuance of an Event of
Default and upon the request of the Collateral Agent, if any Collateral becomes
evidenced by a promissory note, trade acceptance, tangible Chattel Paper or any
other instrument for the payment of money (other than checks or drafts in
payment of Collateral collected by such Grantor in the ordinary course of
business prior to notification by the Collateral Agent under Section 6.02(g)),
such Grantor will immediately deliver such instrument or Chattel Paper to the
Collateral Agent appropriately endorsed without reservation and, regardless of
the form of presentment, demand, notice of dishonor, protest and notice of
protest with respect thereto, such Grantor will remain liable thereon as an
endorser until such instrument is paid in full. In addition, such Grantor shall
contemporaneously herewith (or, with respect to after acquired property,
promptly after acquisition thereof) deliver to the Collateral Agent all
instruments (or, in respect of Promissory Notes and Chattel Paper, all
Promissory Notes and Chattel Paper having a face amount in excess of $250,000
individually) and all certificated securities in each case duly endorsed in
blank or accompanied by transfer powers duly endorsed in blank.


4.05    Maintenance of Security Interest. Each Grantor shall maintain the
security interest of the Collateral Agent hereunder in all of such Grantor’s
Collateral as a valid, perfected, first priority Lien (subject in priority only
to Permitted Liens), except, with respect to perfection only, (a) cash not
constituting proceeds of Collateral, (b) Excluded Bank Accounts, and (c) letter
of credit rights not constituting supporting obligations.


4.06    Records and Inspection Rights. Each Grantor shall keep accurate and
complete records of the Collateral (including proceeds thereof). Each Grantor
shall mark its books and records pertaining to the Collateral to evidence this
Agreement and the security interests granted hereby. Subject to any applicable
Gaming Laws restricting such actions, each Grantor shall permit the
representatives and independent contractors of the Collateral Agent to visit and
inspect any of its properties and the Collateral, to examine such records, and
make copies thereof or abstracts therefrom, all at the expense of the Grantors
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Grantors; provided
that, so long as no Event of Default exists, the Grantors shall only be required
to pay for one such inspection per year; provided, however, that when an Event
of Default exists the Collateral Agent (or any of its representatives or
independent contractors) may do any of the foregoing at the expense of the
Company at any time during normal business hours upon reasonable advance notice
to the Company.


Exhibit G-19

--------------------------------------------------------------------------------







4.07    Reimbursement of Expenses. Each Grantor hereby assumes all liability for
the Collateral, the security interests created hereunder and any use,
possession, maintenance, management, enforcement or collection of any or all of
the Collateral. Each Grantor agrees to indemnify and hold the Collateral Agent,
Trustee and each other Secured Party harmless from and against and covenants to
defend the Collateral Agent, Trustee and each other Secured Party against any
and all losses, damages, claims, costs, penalties, liabilities and reasonable
expenses, including, without limitation, court costs and reasonable attorneys’
fees, incurred because of, incident to, or with respect to the Collateral
(including, without limitation, any use, possession, maintenance or management
thereof, or any injuries to or deaths of Persons or damage to property, except
to the extent caused by the gross negligence or willful misconduct of the
Collateral Agent and including those incurred with respect to enforcement of its
right to indemnity hereunder). All amounts for which any Grantor is liable
pursuant to this Section 4.07 shall be due and payable by such Grantor to the
applicable Secured Party not later than ten (10) business days after such
amounts have been invoiced to the Grantor. If such Grantor fails to make such
payment as required by this Section 4.07 (or if demand is not made due to an
injunction or stay arising from bankruptcy or other proceedings) and the
applicable Secured Party pays such amount, the same shall be due and payable by
such Grantor to applicable Secured Party, plus interest thereon from the date of
applicable Secured Party’s demand (or from the date of applicable Secured
Party’s payment if demand is not made due to such proceedings) at a rate equal
to 2.00% per annum in excess of the then applicable interest rate on the Notes.


4.08    Further Assurances. Each Grantor shall, (a) correct any material defect
or error that may be discovered in any Collateral Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, financing statements, continuation statements,
certificates, assurances and other instruments, as necessary (or as the
Collateral Agent may reasonably request) from time to time in order to (i) carry
out more effectively the purposes of the Collateral Documents, (ii) to the
fullest extent permitted by Gaming Laws and other applicable Law, subject any
Grantor’s or any of its Subsidiaries’ properties, assets, rights or interests to
the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder and (iv) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Collateral
Document or under any other instrument executed in connection with any
Collateral Document to which any Grantor or any of its Subsidiaries is or is to
be a party, and cause each of its Subsidiaries to do so, in each case except
with respect to Excluded Collateral, Immaterial Real Property, and Vessels in
existence on the date hereof. Each Grantor hereby authorizes the Collateral
Agent to file a Record or Records, including, without limitation, financing or
continuation statements, Intellectual Property Security Agreements and
amendments and supplements to any of the foregoing, in any jurisdictions and
with any filing offices as the Collateral Agent may determine, in its sole
discretion, are necessary or advisable to perfect or otherwise protect the
security interest granted to the Collateral Agent herein, regardless of whether
any particular asset described in such financing statement falls within the
scope of the UCC or the granting clause of this Agreement. Such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner that is necessary, advisable or prudent




Exhibit G-20

--------------------------------------------------------------------------------





to ensure the perfection of the security interest in the Collateral granted to
the Collateral Agent herein, including, without limitation, describing such
property as "all assets, whether now owned or hereafter acquired, developed or
created" or words of similar effect. A photocopy or other reproduction of this
Agreement shall be sufficient as a financing statement where permitted by law.
Each Grantor shall furnish to the Collateral Agent from time to time statements,
exhibits and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as necessary (or as the
Collateral Agent may reasonably request), all in reasonable detail. Each Grantor
ratifies any such financing statement, continuation statements or amendments
filed prior to the date hereof. The Collateral Agent shall have no obligation to
file, record any financing statements or any other Collateral Documents.


4.09    Maintenance of Collateral. Each Grantor shall in all material respects
maintain, preserve and protect all of the Collateral reasonably necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted, and make all reasonably necessary repairs thereto and renewals
and replacements thereof that are necessary or desirable to such maintenance,
preservation and protection; provided that each Grantor shall, at minimum, use
the standard of care typical in the industry in the operation and maintenance of
the Collateral.


4.10    Use, Possession and Control of Collateral. Such Grantor will not use any
Collateral in violation in any material respect of any Law, or suffer it to be
so used, except in such instances in which (a) such requirement of Law or order,
writ, injunction or decree is being contested in good faith by appropriate
proceedings diligently conducted or (b) the failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. Such Grantor shall procure and maintain in effect all
material Permits, licenses and franchises reasonably necessary to the ownership,
use or possession of the Collateral, except to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect. The
Grantor’s Collateral will at all times be and remain in the possession and
control of the Grantor or the Collateral Agent, as applicable, other than as
permitted under this Agreement.


4.11    Collateral Attached to Other Property. In the event that the Collateral
may be considered attached or affixed to any immovable (real) property or may be
considered an appurtenance of any Vessel, such Grantor hereby agrees that this
Agreement may be filed for record in any appropriate records as a financing
statement which is a fixture filing, and, to the extent any Vessel acquired
after the date of this Agreement has an aggregate fair market value in excess of
$750,000, the interests granted herein may be further perfected by the filing of
a mortgage and a ship mortgage (as contemplated by the Notes Documents). In
connection therewith, such Grantor will take whatever action is required by
Section 4.08. If such Grantor is not the record owner of such immovable (real)
property, such Grantor will provide the Collateral Agent with any additional
security agreements or financing statements necessary (or as reasonably
requested by the Collateral Agent) or required by Gaming Laws or other
applicable Law for the perfection of the Collateral Agent’s security interest in
the Collateral. If the Collateral is wholly or partly affixed to the immovable
(real) property or installed in or affixed to other goods, such Grantor will use
its commercially reasonable efforts to furnish the Collateral Agent with
landlord’s waivers, signed by all Persons having an interest in the immovable
(real) property or other goods to which the Collateral may have become affixed,
permitting the Collateral Agent to have access to the Collateral at all
reasonable times and granting the




Exhibit G-21

--------------------------------------------------------------------------------





Collateral Agent a reasonable period of time in which to remove the Collateral
after the occurrence and during the continuance of an Event of Default. For the
avoidance of doubt, the provisions of this Section 4.11 shall be subject to
Section 4.18 of the Indenture with respect to any Collateral acquired by the
Grantors after the date hereof.


4.12    Intellectual Property. Such Grantor shall exercise promptly and
diligently each and every right which it may have under each License (other than
any right of termination or transfer) and shall duly perform and observe in all
respects all of its obligations under each License and shall take all action
necessary to maintain the Licenses in full force and effect, in each case,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, provided that nothing set forth herein shall be
construed to permit a change of business practice or trade dress that otherwise
requires consent hereunder or under the Bond Documents. Such Grantor shall not
cancel, terminate, amend or otherwise modify in any respect, or waive any
provision of, any License, except as would not reasonably be expected to cause a
Material Adverse Effect. Such Grantor has duly executed and delivered one or
more Intellectual Property Security Agreements covering (i) all Intellectual
Property owned by such Grantor and applied for, registered or issued in the
United States and (ii) all Licenses to which such Grantor is a party as of the
date hereof. Such Grantor (either itself or through licensees) shall, and shall
cause each licensee thereof to, take all action necessary to maintain all of the
Intellectual Property in full force and effect, including, without limitation,
using the proper statutory notices and markings and using the Trademarks on each
applicable trademark class of goods in order to so maintain such Trademarks in
full force, free from any claim of abandonment for non-use, and such Grantor
shall not (nor permit any licensee thereof to) do any act or knowingly omit to
do any act whereby any such Intellectual Property may become invalidated in each
case, except as would not reasonably be expected to have a Material Adverse
Effect, dedicated to the public, canceled, forfeited or otherwise impaired. Such
Grantor shall cause to be taken all necessary or advisable steps in any
proceeding before the United States Patent and Trademark Office and the United
States Copyright Office or any similar office or agency in any other country or
political subdivision thereof to maintain each registration of the Intellectual
Property, including, without limitation, filing of renewals, affidavits of use,
affidavits of incontestability and opposition, interference and cancellation
proceedings and payment of maintenance fees, filing fees, taxes or other
governmental fees, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect. If any of such Grantor’s
Intellectual Property is infringed, misappropriated, diluted or otherwise
violated by a third party, such Grantor shall (x) upon obtaining knowledge of
such infringement, misappropriation, dilution or other violation, promptly
notify the Collateral Agent and (y) to the extent such Grantor shall deem
appropriate under the circumstances, promptly sue for infringement,
misappropriation, dilution or other violation, seek injunctive relief where
appropriate and recover any and all damages for such infringement,
misappropriation, dilution or other violation, or take such other actions as
such Grantor shall deem appropriate under the circumstances to protect such
Intellectual Property, in each case, except as the failure to do so would not
reasonably be expected to have a Material Adverse Effect. Such Grantor shall
within 30 days after creation or consummation thereof (and in any event promptly
after the filing of an application for the registration of any Trademark or
Copyright or the issuance of any Patent with the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, or in any
similar office or agency of the United States or any country or any political
subdivision thereof) furnish to the Collateral Agent statements, exhibits,
schedules and reports (which shall constitute supplements to the exhibits to




Exhibit G-22

--------------------------------------------------------------------------------





this Agreement) identifying and describing Intellectual Property which has been
registered, issued or for which applications for registration are pending and
Licenses that are created or entered into after the date of this Agreement that
are reasonably necessary for the operation of such Grantor’s business. Following
receipt by the Collateral Agent of any such statements, exhibits, schedules or
reports, or at any other time upon request of the Collateral Agent, the
applicable Grantor shall execute, authenticate and deliver any and all
assignments, agreements (including applicable Intellectual Property Security
Agreements), instruments, documents and papers as necessary (or the Collateral
Agent may reasonably request) to evidence the Collateral Agent’s security
interest hereunder in such Intellectual Property and the General Intangibles of
such Grantor relating thereto or represented thereby, and such Grantor hereby
appoints the Collateral Agent its attorney-in-fact to execute and/or
authenticate and file all such writings for the foregoing purposes, all acts of
such attorney being hereby ratified and confirmed, and such power (being coupled
with an interest) shall be irrevocable until the repayment of all of the Secured
Obligations in full in cash.


4.13    Deposit Accounts, Securities Accounts and Commodity Accounts.


(a)     On or prior to the date that is 30 days after the date hereof (with such
reasonable extension as may be consented to by the Required Noteholders,
provided that an extension up to 15 days shall be permitted if such extension is
as a result of the application of Section 13.05 of the Indenture), such Grantor
shall cause each bank and other financial institution at which such Grantor has
a Deposit Account or a Securities Account hereto to execute and deliver to the
Collateral Agent a control agreement in form and substance satisfactory to the
Required Noteholders and in form satisfactory to the Collateral Agent, duly
executed by such Grantor and such bank or financial institution, or enter into
other arrangements in form and substance satisfactory to the Required
Noteholders and in form satisfactory to the Collateral Agent, pursuant to which
such institution shall irrevocably agree, inter alia, that it will comply at any
time with the instructions and entitlement orders originated by the Collateral
Agent to such bank or financial institution directing the disposition of cash,
Securities, Investment Property and other items from time to time credited to
such account, without further consent of such Grantor, which instructions the
Collateral Agent will not give to such bank or other financial institution in
the absence of a continuing Event of Default. Without the prior written consent
of the Collateral Agent, such Grantor will not make or maintain any Deposit
Account, Commodity Account or Security Account except for the accounts
identified to the Collateral Agent in writing. Such Grantor shall maintain any
Commodity Account subject to the Collateral Agent’s control within the meaning
of 9-106 of the Uniform Commercial Code. The provisions of this paragraph shall
not apply to the Excluded Bank Accounts.


(b)    On or prior to the date that is 30 days after the date hereof (with such
reasonable extension as may be consented to by the Required Noteholders,
provided that an extension up to 15 days shall be permitted if such extension is
as a result of the application of Section 13.05 of the Indenture), such Grantor
shall deposit in an account subject to a control agreement in favor of the
Collateral Agent as required by Section 4.13(a) above and, until utilized,
maintain on deposit in such an account, all cash and Cash Equivalents in
accordance with Section 4.37 of the Indenture.


Exhibit G-23

--------------------------------------------------------------------------------







4.14    Pledged Equity Interests, Investment Related Property.


(a)    Except as provided in the next sentence, in the event such Grantor
receives any dividends, interest or distributions on any Pledged Equity Interest
or other Investment Related Property, including, without limitation, upon the
merger, consolidation, liquidation or dissolution of any issuer of any Pledged
Equity Interest or Investment Related Property or otherwise, then (a) such
dividends, interest or distributions and securities or other property shall be
included in the definition of the Collateral without further action and (b)
except as expressly provided otherwise in this Agreement, such Grantor shall
immediately take all steps, if any, necessary or advisable to ensure the
validity, perfection, priority and, if applicable, control of the Collateral
Agent over such Investment Related Property (including, without limitation,
delivery thereof to the Collateral Agent together with any necessary
endorsements) and pending any such action such Grantor shall be deemed to hold
such dividends, interest, distributions, securities or other property in trust
for the benefit of the Collateral Agent and shall segregate such dividends,
distributions, Securities or other property from all other property of such
Grantor. Notwithstanding the foregoing, so long as no Event of Default shall
have occurred and be continuing, each Grantor shall be entitled to receive and
retain any and all dividends, interest and other distributions paid on, or
distributed in respect of, the Pledged Equity Interests and other Investment
Related Property to the extent such dividends, interest and other distributions
are permitted under the Indenture.


(b)    Voting.


(i)So long as no Event of Default shall have occurred and be continuing, except
as otherwise provided under the covenants and agreements relating to Investment
Related Property in this Agreement or elsewhere herein or in the Bond Documents,
each Grantor shall be entitled to exercise or refrain from exercising any and
all voting and other consensual rights pertaining to the Investment Related
Property or any part thereof for any purpose not inconsistent with the terms of
this Agreement or the Bond Documents; it being understood that neither the
voting by such Grantor of any Pledged Stock for, or such Grantor’s consent to,
the election of directors (or similar governing body) at a regularly scheduled
annual or other meeting of stockholders or with respect to incidental matters at
any such meeting, nor such Grantor’s consent to or approval of any action
otherwise permitted under this Agreement and the Bond Documents, shall be deemed
inconsistent with the terms of this Agreement or the Bond Documents within the
meaning of this Section 4.14(b)(i) and no notice of any such voting or consent
need be given to the Collateral Agent; and


(ii)Upon the occurrence and during the continuation of an Event of Default and
subject to compliance with all applicable Gaming Laws:


(A)
all rights of each Grantor to exercise or refrain from exercising the voting and
other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease and all such rights shall thereupon become vested in
the Collateral Agent who shall thereupon have the sole right to exercise such
voting and other consensual rights; and



Exhibit G-24

--------------------------------------------------------------------------------







(B)
in order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all necessary (or
reasonably requested by the Collateral Agent) proxies, dividend payment orders
and other instruments and (2) each Grantor acknowledges that the Collateral
Agent may utilize the power of attorney set forth in Section 6.03.



(c)    except as expressly permitted by the Bond Documents, such Grantor shall
not vote to enable or take any other action to: (i) amend any partnership
agreement, limited liability company agreement, certificate of incorporation,
by-laws or other organizational documents in any way that could reasonably be
expected to be material and adverse to the Secured Parties, (ii) permit any
issuer of any Pledged Equity Interest to issue any additional stock, partnership
interests, limited liability company interests or other Equity Interests of such
issuer unless such Grantor or such issuer, as applicable, has first taken all
reasonable actions to grant and perfect the Collateral Agent’s security interest
in such Equity Interests, or (iii) cause any issuer of any Pledged Partnership
Interests or Pledged LLC Interests which are not securities (for purposes of the
Uniform Commercial Code) on the date hereof to elect or otherwise take any
action to cause such Pledged Partnership Interests or Pledged LLC Interests to
be treated as securities for purposes of the Uniform Commercial Code unless such
Grantor or such issuer, as applicable, has first taken all steps necessary or
advisable to establish the Collateral Agent’s "control" thereof.


4.15    Accounts Receivable.


(a)    Each Grantor shall keep and maintain at its own cost and expense complete
records of each Account Receivable, including records of all payments received,
all credits granted thereon, all merchandise returned and all other
documentation relating thereto. Each Grantor shall, at such Grantor’s sole cost
and expense, upon the Collateral Agent's demand made at any time after the
occurrence and during the continuance of any Event of Default, deliver copies of
all tangible evidence of Accounts Receivable, including copies of all documents
evidencing Accounts Receivable and any books and records relating thereto to the
Collateral Agent or to its representatives.


(b)    Other than in the ordinary course of business consistent with its past
practice, such Grantor will not (i) grant any extension of the time of payment
of any Account Receivable having a full amount in excess of $250,000, (ii)
compromise or settle any such Account Receivable for less than the full amount
thereof, (iii) release, wholly or partially, any Person liable for the payment
of any such Account Receivable, (iv) allow any credit or discount whatsoever on
any such Account Receivable or (v) amend, supplement or modify any such Account
Receivable in any manner that could materially adversely affect the value
thereof.


4.16    Limitations on Disposition.


Each Grantor shall keep the Collateral separate and identifiable from other
property located on the same premises as the Collateral and no Grantor shall
sell, lease, license outside the




Exhibit G-25

--------------------------------------------------------------------------------





ordinary course of its business, transfer or otherwise dispose of any of the
Collateral, or attempt or contract to do so, except as permitted by Section 4.12
of the Indenture.


4.17    Notices.


Each Grantor shall advise the Collateral Agent promptly, in reasonable detail,
of (a) any material Lien, other than Permitted Liens, attaching to or asserted
against any of the Collateral, (b) any material change in the composition of the
Collateral and (c) the occurrence of any other event which could reasonably be
expected to result in a Material Adverse Effect with respect to the Collateral
or on the security interest created hereunder.


4.18    Further Covenants.


Each provision contained in Article 4 of the Indenture that relates to the
Collateral granted under this Agreement is incorporated herein by reference,
mutatis mutandis.


ARTICLE V


RIGHTS, DUTIES AND POWERS OF COLLATERAL AGENT


In addition to the rights, duties and powers set forth in Section 7.15, the
Collateral Agent shall have the following rights, duties and powers:


5.01    Discharge Encumbrances. After the occurrence and during the continuance
of an Event of Default, the Collateral Agent may (but without any obligation),
at its option, discharge any taxes, Liens, security interests or other
encumbrances at any time levied or placed on the Collateral, and may (but
without any obligation) pay for insurance on the Collateral to the extent
required by this Agreement or the Bond Documents and not obtained by the
Grantors. Each Grantor agrees to reimburse the Collateral Agent upon demand for
any payment so made, plus interest thereon from the date of the Collateral
Agent’s demand at a rate equal to 2.00% per annum in excess of the then
applicable interest rate on the Notes.


5.02    Licenses and Rights to Use Collateral. After the occurrence and during
the continuance of an Event of Default, in connection with any transfer or sale
(to the Collateral Agent or any other Person) of the Collateral, the Collateral
Agent is hereby granted a transferable license or other right to use, without
any charge, any of Grantors’ Intellectual Property in completing production,
advertising or selling such Collateral except any of the foregoing property
which is expressly prohibited by its terms from being assigned or licensed.
After the occurrence and during the continuance of an Event of Default, the
Grantors’ rights under all licenses and franchise agreements shall inure to the
benefit of the Collateral Agent and any transferee of all or any part of the
Collateral.


5.03    Cumulative and Other Rights. The rights, powers, immunities, indemnities
and remedies of the Collateral Agent hereunder are in addition to all rights,
powers and remedies given by law or in equity and those granted to the
Collateral Agent in the Indenture. The exercise by the Collateral Agent of any
one or more of the rights, powers, immunities, indemnities and remedies herein
shall not be construed as a waiver of any other rights, powers immunities,
indemnities and remedies, including, without limitation, any other rights of
set-off




Exhibit G-26

--------------------------------------------------------------------------------





(which set-off rights may be exercised only after the occurrence and during the
continuance of an Event of Default). If any of the Secured Obligations are given
in renewal, extension for any period or rearrangement, or applied toward the
payment of debt secured by any Lien, the Collateral Agent shall be, and is
hereby, subrogated to all the rights, titles, interests and liens securing the
debt so renewed, extended, rearranged or paid.


5.04    Disclaimer of Certain Duties.


(a)    The powers conferred upon the Collateral Agent by this Agreement are to
protect its interest in the Collateral and shall not impose any duty upon the
Collateral Agent to exercise any such powers. Each Grantor hereby agrees that
the Collateral Agent shall not be liable for, nor shall the indebtedness
evidenced by the Secured Obligations be diminished by, the Collateral Agent’s
delay or failure to collect upon, foreclose, sell, take possession of or
otherwise obtain value for the Collateral. Nothing herein shall affect any
obligation of the Collateral Agent to the Secured Parties or under Gaming Laws
or other applicable Law.


(b)    Except as may be directed by the Required Noteholders (or such other
percentage of Holders as may be permitted by the Bond Documents) or the Trustee
(after an Event of Default has occurred and is continuing), in each case in
accordance with the Bond Documents, and to the fullest extent permitted by
Gaming Laws or other applicable Law, the Collateral Agent shall be under no duty
whatsoever to make or give any presentment, notice of dishonor, protest, demand
for performance, notice of non-performance, notice of intent to accelerate,
notice of acceleration, or other notice or demand in connection with any of the
Collateral or the Secured Obligations, or to take any steps reasonably necessary
to preserve any rights against any Obligor, Account Debtor or other Person. Each
Grantor waives any right of marshaling in respect of any and all of the
Collateral, and waives any right to require the Collateral Agent to proceed
against any Obligor, Account Debtor or other Person, exhaust any of the
Collateral or enforce any other remedy which the Collateral Agent now has or may
hereafter have against any Obligor or other Person.


5.05    Modification of Secured Obligations; Other Security. Each Grantor waives
(a) any and all notice of acceptance, creation, modification, rearrangement,
renewal or extension for any period of any instrument executed by any Obligor in
connection with the Secured Obligations and (b) any defense of any Obligor by
reason of disability, lack of authorization, cessation of the liability of any
Obligor or for any other reason. Each Grantor authorizes the Collateral Agent,
without notice or demand and without any reservation of rights against such
Grantor and without affecting such Grantor’s liability hereunder or on the
Secured Obligations, from time to time to (x) after the occurrence and during
the continuance of an Event of Default, apply the Collateral in the manner
permitted by this Agreement or the Bond Documents and (y) after the occurrence
and during the continuance of an Event of Default, renew, extend for any period,
accelerate, amend or modify, supplement, enforce, compromise, settle; waive or
release the obligations of any Obligor or any instrument or agreement of such
other Person with respect to any or all of the Secured Obligations or the
Collateral.


5.06    Investment Related Property. Each Grantor recognizes that, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws and applicable Gaming Laws, the Collateral Agent may be
compelled, with respect to any sale of all or any part




Exhibit G-27

--------------------------------------------------------------------------------





of the Investment Related Property conducted without prior registration or
qualification of such Investment Related Property under the Securities Act
and/or such state securities laws, to limit purchasers to those who will agree,
among other things, to acquire the Investment Related Property for their own
account, for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges that any such private sale may be at prices
and on terms less favorable than those obtainable through a public sale without
such restrictions (including a public offering made pursuant to a registration
statement under the Securities Act) and, notwithstanding such circumstances,
each Grantor agrees that any such private sale shall be deemed to have been made
in a commercially reasonable manner and that the Collateral Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Investment Related Property for the period of time necessary to permit the
issuer thereof to register it for a form of public sale requiring registration
under the Securities Act or under applicable state securities laws, even if such
issuer would, or should, agree to so register it. If the Collateral Agent
determines to exercise its right to sell any or all of the Investment Related
Property, upon written request, each Grantor shall and shall cause each issuer
of any Pledged Stock to be sold hereunder, each partnership and each limited
liability company from time to time to furnish to the Collateral Agent all such
information necessary (or as the Collateral Agent may request) in order to
determine the number and nature of interest, shares or other instruments
included in the Investment Related Property which may be sold by the Collateral
Agent in exempt transactions under the Securities Act and the rules and
regulations of the Securities and Exchange Commission thereunder, as the same
are from time to time in effect. Pursuant to applicable Gaming Laws, purchasers
may be required to be found suitable for license prior to acquiring all or any
part of such Investment Related Property.


ARTICLE VI


EVENTS OF DEFAULT


6.01    Events of Default. It shall constitute an Event of Default under this
Agreement if an "Event of Default" occurs and is continuing under the Indenture.


6.02    Remedies. Subject to compliance with applicable Gaming Laws, upon the
occurrence and during the continuance of an Event of Default, the Collateral
Agent may (with no obligation to do so) take any or all of the following actions
without notice (except where expressly required below or in the Indenture) or
demand to the Grantors:


(a)    Take possession of the Collateral, or at Collateral Agent’s request, each
Grantor shall, at such Grantor’s cost, assemble the Collateral or portion of the
Collateral and make it available at a location to be specified by the Collateral
Agent which is reasonably convenient to such Grantor and the Collateral Agent.
In any event, each Grantor shall bear the risk of accidental loss or damage to
or diminution in value of the Collateral, and the Collateral Agent shall have no
liability whatsoever for failure to obtain or maintain insurance, nor to
determine whether any insurance ever in force is adequate as to amount or as to
risk insured.


(b)    Sell, in one or more sales and in one or more parcels, or otherwise
dispose of any or all of the Collateral in its then condition or in any other
commercially reasonable manner as the Collateral Agent may elect, in a public or
private transaction, at any location as




Exhibit G-28

--------------------------------------------------------------------------------





deemed reasonable by the Collateral Agent (including, without limitation,
Grantors’ premises), for cash at such price as the Collateral Agent may deem
fair, and (unless prohibited by the Uniform Commercial Code, as adopted in any
applicable jurisdiction) the Collateral Agent may be the purchaser of any or all
of the Collateral so sold and may apply upon the purchase price therefor any
Secured Obligations secured hereby. Any such sale or transfer by the Collateral
Agent either to itself or to any other Person shall be absolutely free from any
claim of right by any Grantor, including any equity or right of redemption, stay
or appraisal which any Grantor has or may have under any role of law, regulation
or statute now existing or hereafter adopted. Upon any such sale or transfer,
the Collateral Agent shall have the right to deliver, assign and transfer to the
purchaser or transferee thereof the Collateral so sold or transferred. It shall
not be necessary that the Collateral or any part thereof be present at the
location of any such sale or transfer. The Collateral Agent may, at its
discretion, provide for a public sale, and any such public sale shall be held at
such time or times within ordinary business hours and at such place or places as
the Collateral Agent may fix in the notice of such sale. The Collateral Agent
shall not be obligated to make any sale pursuant to any such notice. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale by announcement at any time and place fixed for such sale, and such
sale may be made at any time or place to which the same may be so adjourned. In
the event any sale or transfer hereunder is not completed or is defective in the
opinion of the Collateral Agent, such sale or transfer shall not exhaust the
rights of the Collateral Agent hereunder, and the Collateral Agent shall have
the right to cause one or more subsequent sales or transfers to be made
hereunder. If only part of the Collateral is sold or transferred such that the
Secured Obligations remain outstanding (in whole or in part), the Collateral
Agent’s rights and remedies hereunder shall not be exhausted, waived or
modified, and the Collateral Agent is specifically empowered to make one or more
successive sales or transfers until all the Collateral shall be sold or
transferred and all the Secured Obligations are paid. In the event that the
Collateral Agent elects not to sell the Collateral, the Collateral Agent retains
its rights to lease or otherwise dispose of or utilize the Collateral or any
part or parts thereof in any manner authorized or permitted by law or in equity,
and to apply the proceeds of the same towards payment of the Secured
Obligations. Without limiting the reasonableness of any other method of
disposition, each and every method of disposition of the Collateral described in
this subsection or in subsection (e) shall constitute disposition in a
commercially reasonable manner. If the Collateral Agent sells any of the
Collateral upon credit, the Grantors will be credited only with payments
actually made by purchaser and received by the Collateral Agent and applied to
indebtedness of the purchaser. In the event the purchaser fails to pay for the
Collateral, the Collateral Agent may resell such Collateral and the Grantors
shall be credited with proceeds of the sale.


(c)    Take possession of all books and records of the Grantors pertaining to
the Collateral. The Collateral Agent shall have the authority to enter upon any
real property or improvements thereon in order to obtain any such books or
records, or any of the Collateral located thereon, and remove the same therefrom
without liability.


(d)    Apply proceeds of the disposition of the Collateral to the Secured
Obligations in any manner elected by the Collateral Agent and permitted by the
Uniform Commercial Code or otherwise permitted by Law or in equity and in
accordance with the provisions of the Indenture. Such application may include,
without limitation, the reasonable




Exhibit G-29

--------------------------------------------------------------------------------





expenses of retaking, holding, preparing for sale or other disposition, and the
reasonable attorneys’ fees and legal expenses incurred by the Collateral Agent.


(e)    Appoint any Person as agent to perform any act or acts necessary or
incident to any sale or transfer by the Collateral Agent of the Collateral.
Additionally, any sale or transfer hereunder may be conducted by an auctioneer
or any officer or agent of the Collateral Agent.


(f)    Execute, assign and endorse negotiable and other instruments for the
payment of money, documents of title or other evidences of payment, shipment or
storage for any form of the Collateral on behalf of and in the name of each
Grantor; provided, however, the Collateral Agent may specifically disclaim any
warranties of title.


(g)    Notify or require each Grantor to notify Account Debtors that the
Collateral has been assigned to the Collateral Agent and direct such Account
Debtors to make payments on the Collateral directly to the Collateral Agent. To
the extent the Collateral Agent does not so elect, each Grantor shall continue
to collect such Collateral from such Grantor’s Account Debtors. The Collateral
Agent or its designee shall also have the right, in its own name or in the name
of each Grantor, to do any of the following: (i) to demand, collect, receipt
for, settle, compromise any amounts due, give acquittances for, prosecute or
defend any action which may be in relation to any monies due, or to become due
by virtue of, the Collateral; (ii) to sell, transfer or assign or otherwise deal
in the Collateral or the proceeds thereof or the related goods, as fully and
effectively as if the Collateral Agent were the absolute owner thereof; (iii) to
extend the time of payment of any of the Collateral, to grant waivers and make
any allowance or other adjustment with reference thereto; (iv) to take control
of cash and other proceeds of any of the Collateral; (v) to send a request for
verification of the Collateral to any Account Debtor; and (vi) to do all other
acts and things necessary to carry out the intent of this Agreement.


(h)    The Collateral Agent, instead of exercising the power of sale herein
conferred upon it, may proceed by a suit or suits to foreclose the security
interest and sell the Collateral or any portion thereof under a judgment of a
court or courts of competent jurisdiction. For purposes of Nevada executory
process procedures, each Grantor acknowledges the Secured Obligations and does
hereby CONFESS JUDGMENT in favor of the Collateral Agent for the full amount of
the Secured Obligations. Each Grantor agrees that the Collateral Agent may cause
the Collateral to be seized and sold under executory or ordinary process, at the
Collateral Agent’s sole option, without appraisement, appraisement hereby being
expressly waived, as an entirety or in parcels as the Collateral Agent may
determine, to the highest bidder for cash, and otherwise exercise the rights,
powers and remedies afforded herein and under Gaming Law and other applicable
Law. Any and all declarations of fact made by authentic act before a Notary
Public in the presence of two witnesses by a person declaring that such facts
lie within his knowledge shall constitute authentic evidence of such facts for
the purpose of executory process. Each Grantor further waives all pleas of
discussion or division with respect to the Secured Obligations. In the event the
Collateral or any part thereof is seized as an incident to an action for the
recognition or enforcement of this Agreement by executory process, ordinary
process, sequestration, writ of fieri facias, or otherwise, each Grantor and the
Collateral Agent agree that the court issuing such order shall, if petitioned
for by the Collateral Agent, direct the applicable sheriff to appoint as a
keeper of the Collateral Agent or any agent designated by the Collateral




Exhibit G-30

--------------------------------------------------------------------------------





Agent at the time such seizure is effected. It is hereby agreed that the keeper
shall be entitled to receive as compensation, in excess of its costs and
expenses incurred in the administration or preservation of the Collateral, an
amount equal to $250.00 per day, which shall be payable monthly on the first day
of each month. The designation of keeper made herein shall not be deemed to
require the Collateral Agent to provoke the appointment of such a keeper.


(i)    Exercise all other rights and remedies permitted by law or in equity.


(j)    In the event that the Collateral Agent elects, at its option, to enter
suit via ordinaria on the Secured Obligations, in addition to the foregoing
confession of judgment and waivers, each Grantor hereby waives citation, other
legal process and legal delays, and hereby consents that judgment for the unpaid
principal due on the Secured Obligations, together with interest, reasonable
attorneys’ fees and costs, and other reasonable charges that may be due on the
Secured Obligations, be rendered and signed immediately.


6.03    Attorney-in-Fact. Each Grantor hereby irrevocably appoints the
Collateral Agent as such Grantor’s attorney-in-fact, with full authority in the
place and stead of such Grantor and in the name of such Grantor or otherwise,
from time to time in the Collateral Agent’s discretion upon the occurrence and
during the continuance of an Event of Default, but at such Grantor’s cost and
expense and without notice to such Grantor:


(a)    To obtain, adjust, sell and cancel any insurance with respect to the
Collateral, and endorse any draft drawn by insurers of the Collateral. The
Collateral Agent may apply any proceeds or unearned premiums of such insurance
to the Secured Obligations (whether or not due);


(b)    To take any action and to execute any assignment, certificate, financing
statement, notification, document or instrument which the Collateral Agent may
reasonably deem necessary or advisable to accomplish the purposes of this
Agreement, including, without limitation, to receive, endorse and collect all
instruments made payable to such Grantor representing any payment or other
distribution in respect of the Collateral or any part thereof and to give full
discharge for the same;


(c)    To prepare, sign, and file for recordation in any intellectual property
registry, appropriate evidence of the lien and security interest granted herein
in any Intellectual Property in the name of such Grantor as debtor, including
applicable Intellectual Property Security Agreements;


(d)    To take or cause to be taken all actions necessary to perform or comply
or cause performance or compliance with the terms of this Agreement, including,
without limitation, access to pay or discharge taxes or Liens (other than
Permitted Liens) levied or placed upon or threatened against the Collateral, the
legality or validity thereof and the amounts necessary to discharge the same to
be determined by the Collateral Agent in its sole discretion, any such payments
made by the Collateral Agent to become obligations of such Grantor to the
Collateral Agent, due and payable immediately without demand; and


(e)    Generally to sell, transfer, lease, license, pledge, make any agreement
with respect to or otherwise deal with any of the Collateral as fully and
completely as though the




Exhibit G-31

--------------------------------------------------------------------------------





Collateral Agent were the absolute owner thereof for all purposes, and to do, at
the Collateral Agent’s option and such Grantor’s expense, at any time or from
time to time, all acts and things that the Collateral Agent deems reasonably
necessary to protect, preserve or realize upon the Collateral and the Collateral
Agent’s security interest therein in order to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.


6.04    Account Debtors. Any payment or settlement of any of the Collateral made
by an Account Debtor will be, to the extent of such payment or to the extent
provided under such settlement, a release, discharge and acquittance of the
Account Debtor with respect to such Collateral, and each Grantor shall take any
action as may reasonably be required by the Collateral Agent in connection
therewith. No Account Debtor on any Collateral will ever be bound to make
inquiry as to the termination of this Agreement or the rights of the Collateral
Agent to act hereunder, but shall be fully protected by such Grantor in making
payment directly to the Collateral Agent.


6.05    Liability for Deficiency. If any sale or other disposition of the
Collateral by the Collateral Agent or any other action of the Collateral Agent
hereunder results in reduction of the Secured Obligations, such action will not
release the Grantors from their liability to the Collateral Agent for any unpaid
Secured Obligations, including reasonable costs, charges and expenses incurred
in the liquidation of the Collateral, together with interest thereon at the rate
then applicable under the Bond Documents, and the same shall be immediately due
and payable to the Collateral Agent at the Collateral Agent’s address set forth
in the Indenture.


6.06    Reasonable Notice. If any applicable provision of any Law (including
Gaming Law) requires the Collateral Agent to give reasonable notice of any sale
or disposition or other action, each Grantor hereby agrees that ten days’ prior
written notice shall constitute reasonable notice thereof. Such notice, in the
case of public sale, shall state the time and place fixed for such sale and in
the case of private sale, the time after which such sale is to be made.


6.07    Non-judicial Enforcement. The Collateral Agent may enforce its rights
hereunder without prior judicial process or judicial hearing, and to the extent
permitted by Law (including any applicable Gaming Laws) each Grantor expressly
waives any and all legal rights which might otherwise require the Collateral
Agent to enforce its rights by judicial process.


6.08    Gaming Licenses. In the event of a foreclosure, deed in lieu of
foreclosure or other similar transfer of the Gaming Facilities to the Collateral
Agent or its designee, the Grantors shall, and shall cause their Subsidiaries
to, reasonably cooperate with the Collateral Agent or its designee in obtaining
all Gaming Licenses and other governmental approvals necessary to conduct all
gaming operations at the Gaming Facilities and shall, at the request of the
Collateral Agent, cooperate in good faith with the transition of the gaming
operations to any new gaming operator (including, without limitation, the
Collateral Agent or its designee).


Exhibit G-32

--------------------------------------------------------------------------------







ARTICLE VII


MISCELLANEOUS PROVISIONS


7.01    Notices. Any notice required or permitted to be given under or in
connection with this Agreement shall be given in accordance with the notice
provisions of the Indenture.


7.02    Amendments and Waivers. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Article 9 of the Indenture. The Collateral Agent’s acceptance of
partial or delinquent payments or any forbearance, failure or delay by the
Collateral Agent in exercising any right, power or remedy hereunder shall not be
deemed a waiver of any obligation of any Grantor or any Obligor, or of any
right, power or remedy of the Collateral Agent, and no partial exercise of any
right, power or remedy shall preclude any other or further exercise thereof. The
Collateral Agent may remedy any Event of Default hereunder or in connection with
the Secured Obligations without waiving the Event of Default so remedied. Each
Grantor hereby agrees that if the Collateral Agent agrees to a waiver of any
provision hereunder, or an exchange of or release of the Collateral or the
addition or release of any Obligor or other Person, any such action shall not
constitute a waiver of any of the Collateral Agent’s other rights or of such
Grantor’s obligations hereunder.


7.03    Absolute and Unconditional Secured Obligations; Waivers.


(a)    Each Grantor that is a Guarantor (a "Guaranteeing Grantor") agrees that
its obligations hereunder are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance which constitutes a
legal or equitable discharge of a guarantor or surety other than a Discharge of
Secured Obligations. In furtherance of the foregoing and without limiting the
generality thereof, such Guaranteeing Grantor agrees as follows:


(i)    This Agreement secures the payment and performance of the Secured
Obligations.


(ii)    The obligations of such Guaranteeing Grantor hereunder are independent
of the obligations of the Company under the Notes Documents and the Secured
Hedge Agreements and the obligations of any Other Obligor under the Notes
Documents and the Secured Hedge Agreements, and a separate action or actions may
be brought and prosecuted against such Guaranteeing Grantor whether or not any
action is brought against any of the Other Obligors and whether or not any of
the Other Obligors are joined in any such action or actions.


(iii)    Payment by any Other Obligor of a portion, but not all, of the Secured
Obligations shall in no way limit, affect, modify or abridge the rights of the
Collateral Agent against such Guaranteeing Grantor hereunder. Without limiting
the generality of the foregoing, if the Trustee is awarded a judgment in any
suit brought to enforce any Other Obligor’s covenant to pay a portion of the
Secured Obligations, such judgment shall not limit, affect, modify or abridge
the rights of the Collateral Agent to take any action against such Guaranteeing
Grantor hereunder.


Exhibit G-33

--------------------------------------------------------------------------------







(iv)    Any Secured Party, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability of this
Agreement or giving rise to any reduction, limitation, impairment, discharge or
termination of such Guaranteeing Grantor’s obligations hereunder, from time to
time may (i) renew, extend, accelerate, increase the rate of interest on, or
otherwise change the time, place, manner or terms of payment of the Secured
Obligations; (ii) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Secured
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations; (iii) request and accept
guaranties of the Secured Obligations and take and hold security for the payment
of the Secured Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Secured Obligations, any
guaranties of the Secured Obligations, or any other obligation of any Person
(including any Other Obligor) with respect to the Secured Obligations;
(v) enforce and apply any security now or hereafter held by or for the benefit
of such Secured Party in respect of the Secured Obligations and direct the order
or manner of sale thereof, or exercise any other right or remedy that such
Secured Party may have against any such security, in each case as such Secured
Party in its discretion may determine consistent with the Notes Documents and
any applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of such Guaranteeing Grantor against the Company or any
security for the Secured Obligations; and (vi) exercise any other rights
available to it under the Notes Documents.


(v)    This Agreement and the obligations of such Guaranteeing Grantor hereunder
shall be valid and enforceable and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason (other than by a
Discharge of Secured Obligations), including the occurrence of any of the
following, whether or not such Guaranteeing Grantor shall have had notice or
knowledge of any of them: (i) any failure or omission to assert or enforce, or
agreement or election not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under the
Notes Documents, at law, in equity or otherwise) with respect to the Secured
Obligations or any agreement relating thereto, or with respect to any guaranty
of or security for the payment of the Secured Obligations; (ii) any rescission,
waiver, amendment or modification of, or any consent to or departure from, any
of the terms or provisions (including provisions relating to events of default)
of any of the Notes Documents, any of the Secured Hedge Agreements, or any
agreement or instrument executed pursuant thereto, or of any guaranty or
security for the Secured Obligations, in each case whether or not in accordance
with the terms of such Notes Document, Secured Hedge Agreement, or any agreement
or instrument executed pursuant thereto or any agreement relating to such other
guaranty or security; (iii) the Secured Obligations, or any agreement relating
thereto, at any time being found to be illegal, invalid or unenforceable in any
respect; (iv) the application of payments received from any source (other than
payments received pursuant to the other Notes Documents or




Exhibit G-34

--------------------------------------------------------------------------------





from the proceeds of any security for the Secured Obligations, except to the
extent such security also serves as collateral for indebtedness other than the
Secured Obligations) to the payment of indebtedness other than the Secured
Obligations, even though any Secured Party might have elected to apply such
payment to any part or all of the Secured Obligations; (v) any Secured Party’s
consent to the change, reorganization or termination of the corporate structure
or existence of any Other Obligor and to any corresponding restructuring of the
Secured Obligations; (vi) any failure to perfect or continue perfection of a
security interest in any collateral which secures any of the Secured
Obligations; (vii) any defenses, set-offs or counterclaims which the Company may
allege or assert against any Secured Party in respect of the Secured Obligations
(other than the full performance and payment in cash thereof), including failure
of consideration, breach of warranty, statute of frauds, statute of limitations,
accord and satisfaction and usury; and (viii) any other act or thing or
omission, or delay to do any other act or thing, which may or might in any
manner or to any extent vary the risk of such Guaranteeing Grantor as securing
the payment and performance of the Secured Obligations.


(b)    Each Guaranteeing Grantor hereby waives, for the benefit of the Secured
Parties, to the extent permitted by Gaming Laws and other applicable Law:


(i)    any right to require any Secured Party, as a condition of performance by
such Guaranteeing Grantor of its obligations hereunder, to (i) proceed against
any Other Obligor or any other Person; (ii) proceed against or exhaust any
security held from any Other Obligor or any other Person; (iii) proceed against
or have resort to any balance of any deposit account or credit on the books of
any Secured Party in favor of any Other Obligor or any other Person; or
(iv) pursue any other remedy in the power of any Secured Party whatsoever;


(ii)    any defense arising by reason of the incapacity, lack of authority or
any disability or other defense of the Company including any defense based on or
arising out of the lack of validity or the unenforceability of the Secured
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of the Company from any cause other than payment in
full in cash of the Secured Obligations;


(iii)    any defense based upon any statute or rule of law which provides that
the obligation of a surety must be neither larger in amount nor in other
respects more burdensome than that of the principal;


(iv)    any defense based upon any Secured Party’s errors or omissions in the
administration of the Secured Obligations, except behavior which amounts to
gross negligence or willful misconduct;


(v)    (i) any principles or provisions of law, statutory or otherwise, which
are or might be in conflict with the terms of this Agreement and any legal or
equitable discharge of such Guaranteeing Grantor’s obligations hereunder;
(ii) the benefit of any statute of limitations affecting such Guaranteeing
Grantor’s liability hereunder or the enforcement hereof; (iii) any rights to
set-offs, recoupments and counterclaims; (iv)


Exhibit G-35

--------------------------------------------------------------------------------







any right arising out of Nevada Revised Statute 40.430; and (v) promptness,
diligence and any requirement that any Secured Party protect, secure, perfect or
insure any security interest or lien or any property subject thereto;


(vi)    notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance of this
Agreement, notices of default under the Notes Documents, the Secured Hedge
Agreements, or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Secured Obligations or any agreement
related thereto and notices of any extension of credit to the Company;


(vii)    any defenses (other than the defense of payment) or benefits that may
be derived from or afforded by law which limit the liability of or exonerate
sureties, or which may conflict with the terms of this Agreement;


(viii)    any defense based upon any Secured Party’s failure to mitigate
damages; and


(ix)    all rights to insist upon, plead or in any manner claim or take the
benefit or advantage of any appraisal, valuation, stay, extension, marshaling of
assets, redemption or similar law, or exemption, whether now or hereafter in
force, which may delay, prevent or otherwise affect the performance by such
Guaranteeing Grantor of its obligations under, or the enforcement by any Secured
Party of, this Agreement.


7.04    Possession of Collateral. For purposes of establishing perfection under
the UCC, the Collateral Agent shall be deemed to have possession of any of the
Collateral in transit to it or set apart for it (or, in either case, any of its
agents, affiliates or correspondents).


7.05    Redelivery of Collateral. If any sale or transfer of the Collateral by
the Collateral Agent results in full satisfaction of the Secured Obligations,
and after such sale or transfer and discharge there remains a surplus of
proceeds, the Collateral Agent will deliver to each Grantor such Grantor’s share
(pro-rata according to such Grantor’s portion of the Collateral sold or
transferred in accordance with the above) of the excess proceeds in a
commercially reasonable time; provided, however, that the Collateral Agent shall
not be liable for any interest, cost or expense in connection with any
reasonable delay in delivering such proceeds to each Grantor.


7.06    Governing Law; Jurisdiction; Venue; Waiver of Jury Trial.
  
(a)    This Agreement shall be governed by, and construed in accordance with,
the law of the State of New York, without regard to conflict of laws principles
thereof to the extent such principles would cause the application of the law of
another state.


(b)    Each Grantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any


Exhibit G-36

--------------------------------------------------------------------------------







such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Collateral Agent or any Secured Party may otherwise have to bring
any action or proceeding relating to this Agreement against any Grantor or its
respective properties in the courts of any jurisdiction.


(c)    Each Grantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
subsection (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.


(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 14.02 of the Indenture. Nothing in
this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.


(e)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY GAMING LAWS AND OTHER APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER NOTES DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER NOTES DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


7.07    Gaming Laws and Regulations.


(a)    Each of the provisions of this Agreement is subject to, and shall be
enforced in compliance with, all applicable Gaming Laws and any requirements
imposed by any applicable Gaming Authority. To the extent any provision of this
Agreement contradicts one or more applicable Gaming Laws, the applicable Gaming
Laws shall prevail and take precedence consistent with Section 14.14 of the
Indenture regarding severability.


(b)    The Collateral Agent acknowledges and agrees that its rights and
privileges hereunder are subject in all respects to the Gaming Laws and any
requisite Gaming Authorities approval(s) to the extent that the Collateral
pledged hereunder constitutes Gaming Stock.


Exhibit G-37

--------------------------------------------------------------------------------







7.08    Conflicts.


In the event of any inconsistency between the provisions of this Agreement and
the Indenture relating to the allocation of the rights of the Secured Parties
with respect to the Collateral and the distribution of any proceeds thereof, the
provisions of the Indenture shall govern; provided that, for the avoidance of
doubt, any provisions in this Agreement governing the creation and perfection of
a security interest in, or otherwise establishing the Secured Parties’ rights
in, the Collateral shall govern and be of full force and effect, notwithstanding
any provision to the contrary in the Indenture.


7.09    Continuing Security Agreement.


(a)    Except as may be expressly applicable pursuant to Section 9-620 of the
Uniform Commercial Code (or any successor provision), no action taken or
omission to act by the Collateral Agent hereunder, including, without
limitation, any action taken or inaction pursuant to Section 6.02 hereof, shall
be deemed to constitute a retention of the Collateral in satisfaction of the
Secured Obligations or otherwise to be in full satisfaction of the Secured
Obligations, and the Secured Obligations shall remain in full force and effect,
until the Collateral Agent shall have applied payments (including, without
limitation, collections from Collateral) towards the Secured Obligations in the
full amount then outstanding or until such subsequent time as is hereinafter
provided in subsection (b) below.


(b)    To the extent that any payments on the Secured Obligations or proceeds of
the Collateral are subsequently invalidated, declared to be fraudulent or
preferential set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent the Secured Obligations so satisfied shall
be revived and continue as if such payment or proceeds had not been received by
the Collateral Agent, and the Collateral Agent’s security interests, rights,
powers and remedies hereunder shall continue in full force and effect. In such
event, this Agreement shall be automatically reinstated if it shall theretofore
have been terminated pursuant to Section 7.09.


7.10    Termination. The grant of a security interest hereunder and all of the
Collateral Agent’s rights, powers and remedies in connection therewith shall,
unless otherwise provided in the Notes Documents or this Agreement, remain in
full force and effect until a Discharge of Secured Obligations. Notwithstanding
the foregoing, the reimbursement and indemnification provisions of Section 4.07
and the provisions of Section 7.09(b) shall survive the termination of this
Agreement and the resignation or removal of the Collateral Agent.


Upon any termination of this Agreement or release of any of the Collateral as
permitted by the Indenture the Collateral Agent will, at the expense of the
Grantors, execute and deliver to the Grantors such documents and take such other
actions as the Grantors shall reasonably request to evidence the termination of
this Agreement or the release of such Collateral, as the case may be. Any such
action taken by the Collateral Agent shall be without warranty by or recourse to
the Collateral Agent, except as to the absence of any prior assignments by the
Collateral Agent of its interests in the Collateral, and shall be at the expense
of the Grantors. The Collateral Agent may conclusively rely on any certificate
delivered to it by the Grantors stating that the execution




Exhibit G-38

--------------------------------------------------------------------------------





of such documents and release of the Collateral is in accordance with and
permitted by the terms of the Indenture and this Agreement.


7.11    Counterparts; Effectiveness. This Agreement may be executed in two or
more counterparts. Each counterpart is deemed an original, but all such
counterparts taken together constitute one and the same instrument. This
Agreement becomes effective upon the execution hereof by each Grantor and
delivery of the same to the Collateral Agent, and it is not necessary for the
Collateral Agent to execute any acceptance hereof or otherwise signify or
express its acceptance hereof. Delivery of an executed counterpart of a
signature page of this Agreement by fax transmission or e-mail transmission
(e.g. "pdf" or "tif") shall be effective as delivery of a manually executed
counterpart of this Agreement.


7.12    Additional Grantors. From time to time subsequent to the date hereof,
additional Persons may, and each New Subsidiary of the Company required under
Section 4.18 of the Indenture to be party hereto shall, become parties hereto as
additional Grantors (each, an "Additional Grantor"), by executing a supplement
to this Agreement (a "Security Agreement Supplement") in the form attached
hereto as Exhibit F. Upon delivery of any such Security Agreement Supplement to
the Collateral Agent, notice of which is hereby waived by Grantors, each
Additional Grantor shall be a Grantor and shall be as fully a party hereto as if
Additional Grantor were an original signatory hereto. Each Grantor expressly
agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Grantor hereunder, nor by any
election of the Collateral Agent not to cause any Subsidiary of Company to
become an Additional Grantor hereunder. This Agreement shall be fully effective
as to any Grantor that is or becomes a party hereto regardless of whether any
other Person becomes or fails to become or ceases to be a Grantor hereunder.


7.13    Acknowledgments and Agreements by Grantors and each issuer of Pledged
Equity Interests. Each Grantor and each issuer of Pledged Equity Interests
hereby irrevocably (a) consents to the grant of the security interests by the
Grantors described herein, (b) consents to any transfer or conveyance of the
Collateral to the Collateral Agent or its designee or any other person pursuant
to Collateral Agent’s exercise of any of its rights and remedies under this
Agreement or any of the other Collateral Documents, or at law or in equity, (c)
agrees that any rights of first or last refusal or first or last offer or any
similar rights shall not apply to such grant or to any transfer or conveyance of
any of the Collateral to the Collateral Agent or its designee or any other
person pursuant to an exercise of the Collateral Agent’s rights and remedies
under this Agreement or any of the other Collateral Documents, or at law or in
equity, (d) consents to the admission of any transferee, upon any transfer of
any of the Collateral to such transferee pursuant to an exercise of the
Collateral Agent’s rights and remedies, as a member or partner (including as the
sole or managing member or general partner) of the applicable limited liability
company or partnership, and (e) agrees that all terms and conditions in the
certificates of formation, certificates of partnership, operating agreements,
partnership agreements and similar documents and agreements of the each issuer
of Pledged Equity Interests applicable to the pledge of any Collateral, the
enforcement thereof, the transfer of any Collateral or the admission of any
transferee of any Collateral as a member or partner (including as the sole or
managing member or general partner) of any limited liability company or
partnership that contradict or conflict with the foregoing are hereby waived,
amended and/or superseded to the extent necessary to permit and reflect the
foregoing agreements.


Exhibit G-39

--------------------------------------------------------------------------------







7.14    No Release. Nothing set forth in this Agreement or any other Notes
Document, nor the exercise by the Collateral Agent of any of the rights or
remedies hereunder, shall relieve any Grantor from the performance of any term,
covenant, condition or agreement on such Grantor’s part to be performed or
observed in respect of any of the Collateral or from any liability to any Person
in respect of any of the Collateral or shall impose any obligation on the
Collateral Agent or any other Secured Party to perform or observe any such term,
covenant, condition or agreement on such Grantor's part to be so performed or
observed or shall impose any liability on the Collateral Agent or any other
Secured Party for any act or omission on the part of such Grantor relating
thereto or for any breach of any representation or warranty on the part of such
Grantor contained in this Agreement, the Indenture or the other Notes Documents,
or in respect of the Collateral or made in connection herewith or therewith. In
all material respects, each Grantor shall perform and comply with all
obligations in respect of Accounts, Chattel Paper, Contracts, Documents,
Instruments and Licenses and all other agreements to which it is a party or by
which it is bound; provided, however, that each Grantor may suspend its
performance thereunder in the event of a material breach of any such obligations
by third parties. Anything herein to the contrary notwithstanding, neither the
Collateral Agent nor any other Secured Party shall have any obligation or
liability under any contracts, agreements and other documents included in the
Collateral by reason of this Agreement, nor shall the Collateral Agent or any
other Secured Party be obligated to perform any of the obligations or duties of
any Grantor thereunder or to take any action to collect or enforce any such
contract, agreement or other document included in the Collateral. The
obligations of each Grantor contained in this Section 7.14 shall survive the
termination hereof and the discharge of such Grantor's other obligations under
this Agreement, the Indenture and the other Notes Documents.


7.15    Indenture. The Collateral Agent has been appointed to act as Collateral
Agent hereunder by the Holders of the Notes. The provisions of the Indenture
relating to the Collateral Agent or the Trustee, if applicable, including,
without limitation, the provisions relating to resignation or removal of the
Collateral Agent and the protections, rights, indemnities, powers and duties and
immunities of the Collateral Agent are incorporated herein by this reference and
shall survive any termination of the Indenture or removal or resignation of the
Collateral Agent or Trustee, if applicable. In connection with exercising any
right or discretionary duty hereunder (including, without limitation, the
exercise of any rights following the occurrence of an Event of Default), the
Collateral Agent shall be entitled to request and rely upon the direction of the
Required Noteholders to direct the Collateral Agent in connection thereto.
Without limiting Section 13.08(c) of the Indenture, the Collateral Agent shall
not have any liability for taking any action in accordance with such direction
or for its failure to take any action pending the receipt of such direction. The
Collateral Agent shall not be responsible for and makes no representation as to
the validity or adequacy of this Agreement, and it shall not be responsible for
any statement or recital in this Agreement. Neither the Collateral Agent nor any
of its affiliates, directors, officers, agents or employees shall be responsible
for or have any duty to inquire into or verify (i) any statement, warranty or
representation made in connection with this Agreement; (ii) the performance or
observance of any of the covenants or agreements of a Grantor herein; or (iii)
other than pursuant to the instructions of the Required Noteholders, the proper
delivery of items required to be delivered to the Collateral Agent. Neither the
Trustee nor the Collateral Agent shall be required (or be deemed) to have
knowledge of the terms contained in any agreement to which it is not a party,
including but not limited to the Note Purchase Agreement. In no event shall the
Collateral Agent be required to execute and deliver any landlord lien waiver,
estoppel or




Exhibit G-40

--------------------------------------------------------------------------------





collateral access letter, or any account control agreement or any instruction or
direction letter delivered in connection with such document that the Collateral
Agent determines adversely affects it or otherwise subjects it to personal
liability, including without limitation agreements to indemnify any contractual
counterparty.


[SIGNATURE PAGE FOLLOWS]




Exhibit G-41

--------------------------------------------------------------------------------





WITNESS WHEREOF, each Grantor has caused this Security Agreement to be executed
and delivered as of the date first set forth above.


GRANTORS:
FULL HOUSE RESORTS, INC.,
a Delaware corporation


By:    /s/ Lewis Fanger            
Name:     Lewis Fanger
Title:    Chief Financial Officer




FULL HOUSE SUBSIDIARY, INC.,
a Nevada corporation


By:    /s/ Lewis Fanger            
Name:     Lewis Fanger
Title:    Vice President and Treasurer


FULL HOUSE SUBSIDIARY II, INC.,
a Nevada corporation


By:    /s/ Lewis Fanger            
Name:     Lewis Fanger
Title:    Vice President and Treasurer




STOCKMAN’S CASINO,
a Nevada corporation


By:    /s/ Lewis Fanger            
Name:     Lewis Fanger
Title:    Vice President and Treasurer




GAMING ENTERTAINMENT (INDIANA) LLC, a Nevada limited liability company


By:    /s/ Lewis Fanger            
Name:     Lewis Fanger
Title:    Treasurer






Exhibit G-42

--------------------------------------------------------------------------------





GAMING ENTERTAINMENT (NEVADA) LLC, a Nevada limited liability company


By:    /s/ Lewis Fanger            
Name:     Lewis Fanger
Title:    Manager




SILVER SLIPPER CASINO VENTURE LLC,
a Delaware limited liability company


By:    /s/ Lewis Fanger            
Name:     Lewis Fanger
Title:    Treasurer




GAMING ENTERTAINMENT (KENTUCKY) LLC, a Nevada limited liability company


By:    /s/ Lewis Fanger        
Name:     Lewis Fanger
Title:    Treasurer




RICHARD & LOUISE JOHNSON, LLC, a Kentucky limited liability company


By:    /s/ Lewis Fanger        
Name:     Lewis Fanger
Title:    Treasurer




FHR-COLORADO LLC, a Nevada limited liability company


By:    /s/ Lewis Fanger        
Name:     Lewis Fanger
Title:    Treasurer






Exhibit G-43

--------------------------------------------------------------------------------





COLLATERAL AGENT:


WILMINGTON TRUST, NATIONAL ASSOCIATION


By:    /s/ Lynn M. Steiner        
Name:     Lynn M. Steiner
Title:    Vice President






Exhibit G-44

--------------------------------------------------------------------------------






Exhibit A


GRANTORS


GENERAL INFORMATION


(A) Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:
Full Legal Name
 
Type of Organization
 
Jurisdiction of Organization
 
Chief Executive Office /
Sole Place of Business
(or Residence if
Grantor is a Natural Person)
 
Organization I.D.#
Full House Resorts, Inc.
 
Corporation
 
Delaware
 
One Summerlin,
1980 Festival Plaza Drive, Suite 680
Las Vegas, NV 89135
 
 
Full House Subsidiary, Inc.
 
Corporation
 
Delaware
 
One Summerlin,
1980 Festival Plaza Drive, Suite 680
Las Vegas, NV 89135
 
 
Full House Subsidiary II, Inc.
 
Corporation
 
Nevada
 
One Summerlin,
1980 Festival Plaza Drive, Suite 680
Las Vegas, NV 89135
 
 
Gaming Entertainment (Nevada) LLC
 
Limited liability company
 
Nevada
 
One Summerlin,
1980 Festival Plaza Drive, Suite 680
Las Vegas, NV 89135
 
 
Gaming Entertainment (Indiana) LLC
 
Limited liability company
 
Nevada
 
One Summerlin,
1980 Festival Plaza Drive, Suite 680
Las Vegas, NV 89135
 
 
Stockman’s Casino
 
Corporation
 
Nevada
 
One Summerlin,
1980 Festival Plaza Drive, Suite 680
Las Vegas, NV 89135
 
 
Silver Slipper Casino Venture LLC
 
Limited liability company
 
Delaware
 
One Summerlin,
1980 Festival Plaza Drive, Suite 680
Las Vegas, NV 89135
 
 
Gaming Entertainment (Kentucky) LLC
 
Limited liability company
 
Nevada
 
One Summerlin,
1980 Festival Plaza Drive, Suite 680
Las Vegas, NV 89135
 
 
Richard and Louise Johnson, LLC
 
Limited liability company
 
Kentucky
 
One Summerlin,
1980 Festival Plaza Drive, Suite 680
Las Vegas, NV 89135
 
 
FHR-Colorado LLC
 
Limited liability company
 
Nevada
 
One Summerlin,
1980 Festival Plaza Drive, Suite 680
Las Vegas, NV 89135
 
 



(B) Other Names (including any Trade Name or Fictitious Business Name) under
which each Grantor currently conducts business:
Full Legal Name
 
Trade Name or Fictitious Business Name
Full House Resorts, Inc.
 
N/A
Full House Subsidiary, Inc.
 
N/A
Full House Subsidiary II, Inc.
 
N/A
Stockman’s Casino
 
N/A
Gaming Entertainment (Indiana) LLC
 
Rising Star Casino Resort
Gaming Entertainment (Nevada) LLC
 
Grand Lodge Casino
Silver Slipper Casino Venture LLC
 
Silver Slipper Casino, Silver Slipper Casino Hotel
Richard and Louise Johnson, LLC
 
N/A
FHR-Colorado LLC
 
Bronco Billy’s Casino, Billy’s Casino, Buffalo Billy’s Casino
Gaming Entertainment (Kentucky) LLC
 
N/A





--------------------------------------------------------------------------------







(C) Changes in Name, Jurisdiction of Organization, Chief Executive Office or
Sole Place of Business (or Principal Residence if Grantor is a Natural Person)
and Corporate Structure within past five (5) years:
Grantor
 
Date of Change
 
Description of Change
Full House Resorts, Inc.
 
June 2017
 
Chief Executive Office changed from:
4670 So. Fort Apache Rd.
Suite 190
Las Vegas, NV 89147
Full House Subsidiary, Inc.
 
June 2017
 
Chief Executive Office changed from:
4670 So. Fort Apache Rd.
Suite 190
Las Vegas, NV 89147
Full House Subsidiary II, Inc.
 
June 2017
 
Chief Executive Office changed from:
4670 So. Fort Apache Rd.
Suite 190
Las Vegas, NV 89147
Stockman’s Casino
 
June 2017
 
Chief Executive Office changed from:
4670 So. Fort Apache Rd.
Suite 190
Las Vegas, NV 89147
Gaming Entertainment (Indiana) LLC
 
June 2017
 
Chief Executive Office changed from:
4670 So. Fort Apache Rd.
Suite 190
Las Vegas, NV 89147
Gaming Entertainment (Nevada) LLC
 
June 2017
 
Chief Executive Office changed from:
4670 So. Fort Apache Rd.
Suite 190
Las Vegas, NV 89147
Silver Slipper Casino Venture LLC
 
June 2017
 
Chief Executive Office changed from:
4670 So. Fort Apache Rd.
Suite 190
Las Vegas, NV 89147
Richard and Louise Johnson, LLC
 
June 2017
 
Chief Executive Office changed from:
4670 So. Fort Apache Rd.
Suite 190
Las Vegas, NV 89147
FHR-Colorado LLC
 
June 2017
 
Chief Executive Office changed from:
4670 So. Fort Apache Rd.
Suite 190
Las Vegas, NV 89147
Gaming Entertainment (Kentucky) LLC
 
June 2017
 
Chief Executive Office changed from:
4670 So. Fort Apache Rd.
Suite 190
Las Vegas, NV 89147







--------------------------------------------------------------------------------






Exhibit B


INTELLECTUAL PROPERTY




(A)    Copyrights


None.


(B)    Copyright Licenses


None.


(C)    Patents


None.


(D)    Patent Licenses


None.






--------------------------------------------------------------------------------





(E)
Trademarks

 
File No.
Mark
Owner
Application/
Registration No.
Status
1
F0402.0020
AMERICAN PLACE
Full House Resorts, Inc.
86/714,046
Pending
2
F0402 - 0003
FULL HOUSE RESORT AND CASINO
Full House Resorts, Inc.
3,680,085
Registered
3
F0402 - 0001
FULL HOUSE RESORTS
Full House Resorts, Inc.
3,250,160
Registered
4
F0402 - 0002
FULL HOUSE RESORTS and Design
Full House Resorts, Inc.
3,250,177
Registered
5
T0448US00
GRAND LODGE CASINO and Design
Gaming Entertainment (Nevada) LLC
3,760,969
Registered
6
F0402.0040 / T04479US00
PLAYERS ADVANTAGE CLUB
Gaming Entertainment (Nevada) LLC
2,639,239
Registered
7
F0402.0012
RISING STAR CASINO RESORT and Design
Full House Resorts, Inc.
4,313,520
Registered
8
F0402.0011
RISING STAR CASINO RESORT
Full House Resorts, Inc.
4,296,062
Registered
9
F0402.0013
RISING STAR REWARDS and Design
Full House Resorts, Inc.
4,177,845
Registered
10
F0402.0014
RISING STAR REWARDS
Full House Resorts, Inc.
4,090,079
Registered
11
F0402.0017
STOCKMAN’S CASINO
Full House Resorts, Inc.
4,494,260
Registered
12
 
THE LODGE AT RISING STAR CASINO
Full House Resorts, Inc.
4,966,002
Registered
13
F0402.0019
THE LODGE AT RISING STAR CASINO and Design
Full House Resorts, Inc.
4,966,001
Registered
14
F0402.0022
Christmas Casino
Full House Resorts, Inc.
5130618
Registered
15
 
Cripple Creek Christmas Casino
Full House Resorts, Inc.
87749537
Pending
16
 
CRIPPLE CREEK CHRISTMAS CASINO & INN
Full House Resorts, Inc.
87749545
Pending
17
 
Cripple Creek Christmas Inn
Full House Resorts, Inc.
87749541
Pending
18
 
DESIGN ONLY
Full House Resorts, Inc.
87611953
Pending
19
F0402.0200
QUEEN CITY MARKET and Design
Full House Resorts, Inc.
3,862,067
Registered
20
F0402.0017/1
STOCKMAN’S CASINO and design
Full House Resorts, Inc.
5,287,710
Registered
21
F0402.0024
The Crippled Cow
Full House Resorts, Inc.
5325829
Registered
22
[_____]
9,494 Lounge
Full House Resorts, Inc.
Serial #87691610
Pending
23
T06348C200
A TRUE COLORADO STYLE CASINO
FHR-Colorado LLC
20121212537
Registered
24
T06349C200
BILLY’S CASINO
FHR-Colorado LLC
20141567981
Registered
25
T06352C200
BRONCO BILLY’S TRUE COLORADO CASINO & HOTEL
FHR-Colorado LLC
20151582869
Registered
26
T06347C200
BRONCO BILLY’S CASINO
FHR-Colorado LLC
20121155619
Registered
27
T06351C200
BUFFALO BILLY’S CASINO
FHR-Colorado LLC
20151582645
Registered
28
T06346C200
COLORADO’S BEST BET
FHR-Colorado LLC
19921047268
Registered
29
T06350C200
CRIPPLE CREEK’S LUCKY CASINO
FHR-Colorado LLC
20151559246
Registered







--------------------------------------------------------------------------------





Domain Names:
Domain Name2
Registrant
fullhouseresorts.com
Full House Resorts, Inc.
grandlodgecasino.com
Gaming Entertainment Nevada, LLC
risingstarcasino.com
Full House Resorts, Inc.
risingstarrvpark.com
Full House Resorts, Inc.
risingstarcasinorvpark.com
Full House Resorts, Inc.
thechristmascasino.com
Full House Resorts, Inc.
stockmanscasino.com
Stockman’s Casino
broncobillyscasino.com
Bronco Billy’s Casino3
broncobillys.biz
Full House Resorts, Inc.
americanplace.us
Advanced Computer Technology4
Silverslipper-ms.com*
Silver Slipper Casino Venture LLC
silverslippersports.com*
Silver Slipper Casino Venture LLC
silverslipperfantasysports.com*
Silver Slipper Casino Venture LLC

__________
2.    An asterisk (*) in this table denotes ownership with respect to the domain
name registration.
3.    Registrant to be corrected after Closing to reflect the correct Grantor’s
ownership.
4.    Registrant to be corrected after Closing to reflect the correct Grantor’s
ownership.






--------------------------------------------------------------------------------





(F)
Trademark Licenses



The following trademarks and domain names are licensed by Silver Slipper
Licensing LLC to Silver Slipper Casino Venture LLC, pursuant to that certain
Amended and Restated License Agreement, dated October 1, 2012. Silver Slipper
Licensing LLC assigned the trademarks and its rights under the Amended and
Restated Licensing Agreement to Silver Slipper Gaming, LLC on December 31, 2012.


 
File No.
Mark
Owner
Application/
Registration No.
Status
1
 
S
Silver Slipper Gaming, LLC
5101374
Registered
2
 
S
Silver Slipper Gaming, LLC
5242061
Registered
3
 
S
Silver Slipper Gaming, LLC
5192737
Registered
4
T04482US00
S SILVER SLIPPER and Design
Silver Slipper Gaming, LLC
3,706,961
Registered
5
T04482US01
S SILVER SLIPPER and Design
Silver Slipper Gaming, LLC
3,346,341
Registered
6
T04481US00
SILVER SLIPPER
Silver Slipper Gaming, LLC
3,529,267
Registered
7
T04481US01
SILVER SLIPPER
Silver Slipper Gaming, LLC
3,681,464
Registered
8
T04481US02
SILVER SLIPPER
Silver Slipper Gaming, LLC
3,346,342
Registered
9
 
SILVER SLIPPER CASINO HOTEL
Silver Slipper Gaming, LLC
5101375
Registered
10
[_____]
SILVER SLIPPER CASINO HOTEL Design
Silver Slipper Gaming, LLC
5,188,114
Registered



Domain Names:
Domain Name5
Registrant
Silverslipper-ms.com*
Silver Slipper Casino Venture LLC
silverslippersports.com*
Silver Slipper Casino Venture LLC
silverslipperfantasysports.com*
Silver Slipper Casino Venture LLC





(G)
Trade Secret Licenses



None.




































__________
5.    An asterisk (*) in this table denotes the rights to use the domain names
granted from Silver Slipper Gaming, LLC.








--------------------------------------------------------------------------------






Exhibit C


MATERIAL CONTRACTS


None.








--------------------------------------------------------------------------------






Exhibit D


FINANCING STATEMENTS








--------------------------------------------------------------------------------







ucc1.jpg [ucc1.jpg]




--------------------------------------------------------------------------------





ucc2.jpg [ucc2.jpg]




--------------------------------------------------------------------------------





ucc3.jpg [ucc3.jpg]




--------------------------------------------------------------------------------





ucc4.jpg [ucc4.jpg]




--------------------------------------------------------------------------------





ucc5.jpg [ucc5.jpg]




--------------------------------------------------------------------------------





ucc6.jpg [ucc6.jpg]




--------------------------------------------------------------------------------





ucc7.jpg [ucc7.jpg]




--------------------------------------------------------------------------------





ucc8.jpg [ucc8.jpg]




--------------------------------------------------------------------------------





ucc9.jpg [ucc9.jpg]




--------------------------------------------------------------------------------





ucc10.jpg [ucc10.jpg]




--------------------------------------------------------------------------------






Exhibit E


ACCOUNTS, PLEDGED EQUITY INTERESTS, INSTRUMENTS,
COMMERCIAL TORT CLAIMS & LETTERS OF CREDIT




(A) Accounts


Securities Account:


None.


Deposit Accounts:


Grantor
Bank Name
Bank Address
Account Title
Account Number
Account Type
Excluded Bank Account? (Y/N)
[Bank account information]
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Commodity Contracts and Commodity Accounts:


None.


(B) Pledged Equity Interests


Pledged Stock:
Grantor
Stock Issuer
Class of Stock
Certificated (Y/N)
Stock Certificate No.
Par Value
No. of Pledged Stock
Percentage of Outstanding Stock of the Stock Issuer
Full House Resorts, Inc.
Full House Subsidiary, Inc.
Common Stock
Yes
No. 1
N/A
100
100%
Full House Resorts, Inc.
Full House Subsidiary II, Inc.
Common Stock
Yes
No. 1
N/A
100
100%
Full House Resorts, Inc.
Stockman’s Casino
Common Stock
Yes
No. 5
No Par Value
1,000
100%







--------------------------------------------------------------------------------





Pledged LLC Interests:
Grantor
Limited Liability Company
Certificated (Y/N)
Certificate No. (if any)
No. of Pledged Units
Percentage of Outstanding LLC Interests of the Limited Liability Company
Full House Resorts, Inc.
Gaming Entertainment (Nevada) LLC
No
N/A
N/A
100%
Full House Resorts, Inc.
Gaming Entertainment (Indiana) LLC
No
N/A
1,000
100%
Full House Resorts, Inc.
Silver Slipper Casino Venture LLC
Yes
N/A
1,000
100%
Full House Resorts, Inc.
Gaming Entertainment (Kentucky) LLC
No
N/A
N/A
100%
Full House Resorts, Inc.
Richard and Louise Johnson, LLC
No
N/A
N/A
100%
Full House Subsidiary, Inc.
FHR-Colorado LLC
No
N/A
N/A
100%



Pledged Partnership Interests:


None.


Trust Interests or other Equity Interests not listed above:


None.


Pledged Debt:


None.


(C) Instruments


None.


(D) Commercial Tort Claims


None.


(E) Letter of Credit Rights


None.






--------------------------------------------------------------------------------






EXHIBIT F
FORM OF
SECURITY AGREEMENT SUPPLEMENT
This SECURITY AGREEMENT SUPPLEMENT, dated [mm/dd/yy], is delivered by [NAME OF
GRANTOR], a [NAME OF STATE OF INCORPORATION] [corporation] [limited liability
company] [limited partnership], (the "Grantor") pursuant to that certain
Security Agreement, dated as of February [•], 2018 (as it may be from time to
time amended, restated, modified or supplemented, the "Security Agreement"), by
Full House Resorts, Inc., a Delaware corporation and the other Grantors named
therein, in favor of Wilmington Trust, National Association, as the Collateral
Agent, for the benefit of the Secured Parties. Capitalized terms used herein but
not otherwise defined herein shall have the meanings ascribed thereto in the
Security Agreement.
As set forth in the Security Agreement, Grantor hereby confirms the grant to the
Collateral Agent of, and does hereby grant to the Collateral Agent, a security
interest in all of Grantor’s right, title and interest in, to and under all
Collateral to secure the Secured Obligations, in each case whether now or
hereafter existing or in which Grantor now has or hereafter acquires an interest
and wherever the same may be located. Grantor represents and warrants that the
attached Supplements to Exhibits accurately and completely set forth all
additional information required to be provided pursuant to the Security
Agreement and hereby agrees that such Supplements to Exhibits shall constitute
part of the Exhibits to the Security Agreement.
IN WITNESS WHEREOF, Grantor has caused this Security Agreement Supplement to be
duly executed and delivered by its duly authorized officer as of [mm/dd/yy].
[NAME OF GRANTOR]
By:_____________________________
Name:
Title:






--------------------------------------------------------------------------------






Supplement to Exhibit A


Additional Information:


GENERAL INFORMATION
(A) Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:
Full Legal Name
Type of Organization
Jurisdiction of Organization
Chief Executive
Office/Sole Place of Business (or Residence if Grantor is a Natural Person)
Organization I.D.#
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



(B) Other Names (including any Trade Name or Fictitious Business Name) under
which each Grantor currently conducts business:
Full Legal Name
Trade Name or Fictitious Business Name
 
 
 
 
 
 



(C) Changes in Name, Jurisdiction of Organization, Chief Executive Office or
Sole Place of Business (or Principal Residence if Grantor is a Natural Person)
and Corporate Structure within past five (5) years:
Grantor
Date of Change
Description of Change
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------





Supplement to Exhibit B


Intellectual Property




(A) Copyrights
Grantor
Jurisdiction
Title of Work
Registration Number (if any)
Registration Date (if any)
 
 
 
 
 



(B) Copyright Licenses
Grantor
Description of Copyright License
Registration Number (if any) of Underlying Copyright
Name of Licensor
 
 
 
 



(C) Patents
Grantor
Jurisdiction
Title of Patent
Patent Number/(Application Number)
Issue Date/(Filing Date)
 
 
 
 
 



(D) Patent Licenses
Grantor
Description of Patent License
Patent Number of Underlying Patent
Name of Licensor
 
 
 
 



(E) Trademarks
Grantor
Jurisdiction
Trademark
Registration Number/(Serial Number)
Registration Date/(Filing Date)
 
 
 
 
 



(F) Trademark Licenses
Grantor
Description of Trademark License
Registration Number of Underlying Trademark
Name of Licensor
 
 
 
 



(G) Trade Secret Licenses
Grantor
Description of Trade Secret License
Name of Licensor
 
 
 







--------------------------------------------------------------------------------





Supplement to Exhibit C


Material Contracts




Grantor
Description of Material Contract







--------------------------------------------------------------------------------





Supplement to Exhibit D


Financing Statements




(see attached)




--------------------------------------------------------------------------------





Supplement to Exhibit E


Accounts, Pledged Equity Interests, Instruments, Commercial Tort Claims &
Letters of Credit




(A) Accounts


Securities Account:
Grantor
Share of Securities Intermediary
Account Number
Account Name
 
 
 
 



Deposit Accounts:
Grantor
Name of Depositary Bank
Account Number
Account Name
 
 
 
 



Commodity Contracts and Commodity Accounts:
Grantor
Name of Commodity Intermediary
Account Number
Account Name
 
 
 
 





(B) Pledged Equity Interests


Pledged Stock:
Grantor
Stock Issuer
Class of Stock
Certificated (Y/N)
Stock Certificate No.
Par Value
No. of Pledged Stock
Percentage of Outstanding Stock of the Stock Issuer
 
 
 
 
 
 
 
 



Pledged LLC Interests:
Grantor
Limited Liability Company
Certificated (Y/N)
Certificate No. (if any)
No. of Pledged Units
Percentage of Outstanding LLC Interests of the Limited Liability Company
 
 
 
 
 
 



Pledged Partnership Interests:
Grantor
Partnership
Type of Partnership Interests (e.g., general or limited)
Certificated (Y/N)


Certificate No.
(if any)
Percentage of Outstanding Partnership Interests of the Partnership
 
 
 
 
 
 



Trust Interests or other Equity Interests not listed above:
Grantor
Trust
Class of Trust Interests
Certificated (Y/N)


Certificate No.
(if any)
Percentage of Outstanding Trust Interests of the Trust
 
 
 
 
 
 





--------------------------------------------------------------------------------







Pledged Debt:
Grantor
Issuer
Original Principal Amount
Outstanding Principal Balance
Issue Date
Maturity Date
 
 
 
 
 
 





(C) Instruments


Grantor                        Instruments








(D) Commercial Tort Claims


Grantor                        Commercial Tort Claims








(E) Letter of Credit Rights


Grantor                        Letter of Credit Rights




















